Exhibit 10.1
 
CREDIT AGREEMENT
Dated as of March 11, 2009
by and between
GLOBECOMM SYSTEMS INC.
and
CITIBANK, N.A.
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01. Definitions
    1  
SECTION 1.02. Accounting Terms
    15  
 
       
ARTICLE II LOANS
    15  
SECTION 2.01. Revolving Credit Loans
    15  
SECTION 2.02. Revolving Credit Note
    16  
SECTION 2.03. Term Loans
    16  
SECTION 2.04. Term Loan Notes
    17  
SECTION 2.05. Letters of Credit
    17  
 
       
ARTICLE III INTEREST RATE; FEES AND PAYMENTS; USE OF PROCEEDS
    20  
SECTION 3.01. Interest Rate
    20  
SECTION 3.02. Use of Proceeds
    22  
SECTION 3.03. Prepayments
    22  
SECTION 3.04. Fees
    23  
SECTION 3.05. Inability to Determine Interest Rate
    23  
SECTION 3.06. Illegality
    24  
SECTION 3.07. Increased Costs
    24  
SECTION 3.08. Indemnity
    25  
SECTION 3.09. Taxes
    25  
SECTION 3.10. Payments
    26  
SECTION 3.11. Disbursement of Loans
    26  
SECTION 3.12. Manner of Payment
    26  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    26  
SECTION 4.01. Organization, Corporate Powers, etc.
    26  
SECTION 4.02. Authorization of Borrowing, Enforceable Obligations
    27  

ii



--------------------------------------------------------------------------------



 



         
SECTION 4.03. Financial Condition
    27  
SECTION 4.04. Taxes
    28  
SECTION 4.05. Title to Properties
    28  
SECTION 4.06. Litigation
    28  
SECTION 4.07. Agreements
    28  
SECTION 4.08. Compliance with ERISA
    28  
SECTION 4.09. Federal Reserve Regulations; Use of Proceeds
    29  
SECTION 4.10. Approval
    29  
SECTION 4.11. Subsidiaries and Affiliates
    29  
SECTION 4.12. Hazardous Materials
    29  
SECTION 4.13. Investment Company Act
    30  
SECTION 4.14. No Default
    30  
SECTION 4.15. Material Contracts
    30  
SECTION 4.16. Permits and Licenses
    30  
SECTION 4.17. Compliance with Law
    30  
SECTION 4.18. Disclosure
    30  
SECTION 4.19. Security Documents
    30  
SECTION 4.20. Globecomm UK
    30  
 
       
ARTICLE V CONDITIONS OF LENDING
    31  
SECTION 5.01. Conditions To Initial Loans
    31  
SECTION 5.02. Conditions to Term Loans:
    32  
SECTION 5.03. Conditions to All Loans and Letters of Credit
    32  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    33  
SECTION 6.01. Corporate Existence, Properties, etc
    33  
SECTION 6.02. Payment of Indebtedness, Taxes, etc.
    34  
SECTION 6.03. Financial Statements, Reports, etc. Furnish to the Bank
    34  
SECTION 6.04. Access to Premises and Records
    35  
SECTION 6.05. Notice of Adverse Change
    36  
SECTION 6.06. Notice of Default
    36  
SECTION 6.07. Notice of Litigation
    36  

iii



--------------------------------------------------------------------------------



 



         
SECTION 6.08. ERISA
    36  
SECTION 6.09. Compliance with Applicable Laws
    36  
SECTION 6.10. Subsidiaries
    37  
SECTION 6.11. Default in Other Agreements
    37  
SECTION 6.12. Operating Accounts
    37  
SECTION 6.13. Environmental Laws
    37  
 
       
ARTICLE VII NEGATIVE COVENANTS
    38  
SECTION 7.01. Liens
    38  
SECTION 7.02. Indebtedness
    39  
SECTION 7.03. Guaranties
    39  
SECTION 7.04. Sale of Assets
    40  
SECTION 7.05. Sale of Notes
    40  
SECTION 7.06. Loans and Investments
    40  
SECTION 7.07. Nature of Business
    40  
SECTION 7.08. Sale and Leaseback
    40  
SECTION 7.09. Federal Reserve Regulations
    40  
SECTION 7.10. Accounting Policies and Procedures
    40  
SECTION 7.11. Hazardous Materials
    40  
SECTION 7.12. Limitations on Fundamental Changes
    41  
SECTION 7.13. Financial Covenants
    41  
SECTION 7.14. Subordinated Debt
    41  
SECTION 7.15. Dividends
    41  
SECTION 7.16. Transactions with Affiliates
    42  
SECTION 7.17. Impairment of Security Interest
    42  
SECTION 7.18. Negative Pledge
    42  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    42  
SECTION 8.01. Events of Default
    42  
 
       
ARTICLE IX MISCELLANEOUS
    44  
SECTION 9.01. Notices
    44  
SECTION 9.02. Survival of Agreement
    45  

iv



--------------------------------------------------------------------------------



 



         
SECTION 9.03. Expenses of the Bank
    46  
SECTION 9.04. No Waiver of Rights by the Bank
    46  
SECTION 9.05. Applicable Law
    46  
SECTION 9.06. Submission to Jurisdiction; Jury Waiver
    46  
SECTION 9.07. Extension of Maturity
    47  
SECTION 9.08. Modification of Agreement
    47  
SECTION 9.09. Severability
    47  
SECTION 9.10. Sale of Participations, Assignments
    47  
SECTION 9.11. Reinstatement; Certain Payments
    48  
SECTION 9.12. Right of Setoff
    48  
SECTION 9.13. Counterparts
    48  
SECTION 9.14. Headings
    48  
SECTION 9.15. Construction
    48  
SECTION 9.16. USA PATRIOT Act
    48  
SECTION 9.17. Termination
    48  
SECTION 9.18. Confidentiality
    48  

v



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule I
  -   Subsidiaries and Affiliates
Schedule II
  -   Liens
Schedule III
  -   Existing Indebtedness
Schedule IV
  -   Existing Guaranties
Schedule V
  -   Existing Letters of Credit
Schedule VI
  -   Litigation, etc.
 
       
EXHIBITS
       
 
       
Exhibit A
  -   Form of Revolving Credit Note
Exhibit B
  -   Form of Term Loan Note
Exhibit C
  -   Form of Guaranty
Exhibit D
  -   Form of Pledge Agreement [re: Non-Domestic Subsidiary]
Exhibit E
  -   Form of Security Agreement
Exhibit F
  -   Form of Opinion of Counsel

vi



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of March 11, 2009, by and between GLOBECOMM
SYSTEMS INC., a Delaware corporation (the “Company”) and CITIBANK N.A., a
national banking association (the “Bank”).
RECITALS
     WHEREAS, the Bank previously made a line of credit available to the Company
pursuant to a Line of Credit Letter dated December 31, 2007 (as amended, the
“Prior Agreement”);
     WHEREAS, the Company has requested that the Prior Agreement be amended and
restated as hereinafter provided;
     WHEREAS, the Bank is willing to agree to such amendment and restatement and
to extend credit to the Company on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the Company and the Bank hereby agree that the Prior Agreement
shall be, and hereby is, amended and restated in its entirety and the Company
and the Bank hereby further agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Definitions. As used herein, the following words and terms
shall have the following meanings:
     “Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.
     “Affiliate” shall mean with respect to any Person, any corporation,
partnership, limited liability company, limited liability partnership, joint
venture, trust or unincorporated organization which, directly or indirectly,
controls or is controlled by or is under common control with such Person. For
the purpose of this definition, “control” of a Person shall mean the power,
direct or indirect, to direct or cause the direction of the management or
policies of such Person whether through the ownership of voting securities by
contract or otherwise; provided that, in any event, any person who owns directly
or indirectly 15% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 10% or more of
the membership or other ownership interest of any Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.





--------------------------------------------------------------------------------



 



     “Aggregate Letters of Credit Outstanding” shall mean on the date of
determination thereof, the sum of (a) the aggregate maximum amount which is
available or available in the future to be drawn under all outstanding Letters
of Credit under this Agreement plus (b) the aggregate amount of any payments
made by the Bank under any Letter of Credit issued pursuant to this Agreement
that has not been reimbursed by the Company or the relevant Letter of Credit
Party.
     “Aggregate Outstandings” shall mean, on the date of determination thereof,
the sum of (i) the Aggregate Letters of Credit Outstanding plus (ii) outstanding
principal amount of the Revolving Credit Loans plus (iii) the outstanding
principal amount of the Term Loans.
     “Agreement” shall mean this Credit Agreement dated as of March 11, 2009, as
it may hereafter be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (c) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Alternate Base Rate Loans” shall mean Loans at such times as they are
being made and/or maintained at a rate of interest based on the Alternate Base
Rate.
     “Applicable Margin” shall mean (a) with respect to a Libor Rate Loan, the
percentage set forth below under the heading “LIBOR Margin” opposite the
applicable ratio, and (b) with respect to an Alternate Base Rate Loan, the
percentage set forth below under the heading “ABR Margin” opposite the
applicable ratio.

                                      ABR   MARGIN   LIBOR   MARGIN    
Revolving           Revolving         Credit Loans   Term Loans   Credit Loans  
      (360 day   (360 day   (360 day   Term Loans Leverage Ratio   basis)  
basis)   basis)   (360 day basis)
Less than or equal to 0.25:1.00
    0.00 %     0.00 %     1.75 %     2.00 %
Greater than 0.25:1.00 but less than or equal to 0.50:1.00
    0.00 %     0.00 %     2.00 %     2.25 %
Greater than 0.50:1.00 but less than or equal to 0.75:1.00
    0.00 %     0.25 %     2.25 %     2.50 %
Greater than 0.75:1.00
    0.25 %     0.50 %     2.50 %     2.75 %

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the date of reset of the Applicable Margin in accordance with this
paragraph, the ABR Margin and the LIBOR Margin shall be determined based upon a
Leverage Ratio of 0.27:1.00. The Applicable Margin will be set or reset with
respect to each Loan on the date which is five (5) Business Days following the
date of receipt by the Administrative Agent of the financial statements referred
to in Section 6.03(a) and Section 6.03(b) together with a certificate of the
Financial Officer of the Company certifying the Leverage Ratio and setting forth
the calculation thereof in detail; provided, however, (a) the Applicable Margin
will first be reset based on the financial statements for the fiscal quarter
ending March 31, 2009, and (b) if any such financial statement and certificate
are not received by the Administrative Agent within the time period required
pursuant to Section 6.03(a) or Section 6.03(b), as the case may be, the
Applicable Margin will be set or reset, unless the rate of interest specified in
Section 3.01(c) is in effect, based on a Leverage Ratio of greater than
0.75:1.00 from the date such financial statements and certificate were due until
the date which is five (5) Business Days following the receipt by the
Administrative Agent of such financial statements and certificate, and provided,
further, that the Bank shall not in any way be deemed to have waived any Default
or Event of Default, including without limitation, an Event of Default resulting
from the failure of the Company to comply with Section 7.13 of this Agreement,
or any rights or remedies hereunder or under any other Loan Document in
connection with the foregoing proviso. During the occurrence and continuance of
a Default or an Event of Default, no downward adjustment, and only upward
adjustments, shall be made to the Applicable Margin.
     “Borrowing Date” shall mean, with respect to any Loan, the date on which
such Loan is disbursed to the Company.
     “Business Day” shall mean any day that is not a Saturday, Sunday or legal
holiday, on which banks in New York City, New York are not required or
authorized by law or other governmental action to close; provided that, when
used in connection with a Libor Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London inter bank market.
     “Capital Lease” shall mean (i) any lease of property, real or personal, if
the then present value of the minimum rental commitment thereunder should, in
accordance with Generally Accepted Accounting Principles, be capitalized on the
balance sheet of the lessee, and (ii) any other such lease the obligations of
which are required to be capitalized on the balance sheet of the lessee.
     “Change of Control” shall mean any event which results in (i) any Person,
or two or more Persons acting in concert, acquiring beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors; or (ii) the individuals
who, as of the date hereof, constitute the Board of Directors of the Company,
together with those who first become directors subsequent to such date, provided
the recommendation, election or nomination for election to the Board of
Directors of such subsequent directors was approved by a vote of at least a
majority of the directors then still in office who were either directors as of
the date hereof

3



--------------------------------------------------------------------------------



 



or who recommendation, election or nomination for election was previously so
approved, ceasing for any reason to constitute a majority of the members of the
Board of Directors of the Company.
     “Chief Financial Officer” shall mean the Chief Financial Officer of the
Company.
     “Closing Date” shall mean March 11, 2009.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
     “Commercial Letter of Credit” shall mean any commercial letter of credit
issued for the account of a Person for the purpose of providing the primary
payment mechanism in connection with the purchase of materials, goods, or
services by such Person.
     “Commercial Letter of Credit Commitment” shall mean the obligation of the
Bank to issue Commercial Letters of Credit on the terms herein described in an
aggregate amount up to $20,000,000.
     “Commitments” shall mean, collectively, the Revolving Credit Commitment,
the Standby Letter of Credit Commitment, the Commercial Letter of Credit
Commitment and the Term Loan Commitment.
     “Consolidated” shall mean, as applied to any financial or accounting term,
such term determined on a consolidated basis in accordance with Generally
Accepted Accounting Principles for the Company and its Subsidiaries.
     “Consolidated Capital Base” shall mean, on a Consolidated basis for the
Company and its Subsidiaries, the sum of (i) shareholders equity, as reflected
on the Consolidated balance sheet of the Company and its Subsidiaries plus
(ii) Subordinated Debt minus the sum of (x) intangible assets, (y) items
recorded as “due from” shareholders, employees, or affiliates of the Company,
and (z) investments in affiliates other than the Guarantors, all as determined
in accordance with Generally Accepted Accounting Principles, applied on a
consistent basis.
     “Consolidated Current Portion of Long Term Debt” shall mean for the Company
and its Subsidiaries on a Consolidated basis, current portion of long term debt
as reflected on the Consolidated balance sheet of the Company and its
Subsidiaries as determined in accordance with Generally Accepted Accounting
Principles, applied on a consistent basis.
     “Consolidated Debt Service Coverage Ratio” shall mean, on any date of
determination, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) the
Consolidated Current Portion of Long Term Debt plus (ii) Consolidated Interest
Expense. All of the foregoing categories shall be determined on a Consolidated
basis for the Company and its Subsidiaries in accordance with Generally Accepted
Accounting Principles applied on a consistent basis and shall be calculated
(without duplication) with respect to the four fiscal quarters ending on or most
recently ended prior to the date of determination thereof.

4



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” shall mean, on any date of determination,
Consolidated Net Income (whether income or loss) for such period, plus the sum,
without duplication, of (a) Consolidated Interest Expense, (b) depreciation and
amortization expenses or charges, and (c) all income taxes to any government or
governmental instrumentality expensed on the Company’s and any Subsidiaries
books (whether paid or accrued), minus all extraordinary or unusual gains, in
each case, determined on a Consolidated basis for the Company and its
Subsidiaries in accordance with Generally Accepted Accounting Principles applied
on a consistent basis. All of the foregoing categories shall be calculated
(without duplication) over the four fiscal quarters ending on or most recently
ended prior to the date of determination thereof.
     “Consolidated Interest Expense” shall mean the Consolidated interest
expense of the Company and its Subsidiaries, determined in accordance with
Generally Accepted Accounting Principles, applied on a consistent basis.
     “Consolidated Leverage Ratio” shall mean the ratio of Consolidated
Unsubordinated Liabilities to Consolidated Capital Base.
     “Consolidated Liquidity Ratio” shall mean the ratio of (a) the sum of
(i) Consolidated Unrestricted Cash plus (ii) Consolidated Net Accounts
Receivables to (b) the sum of, without duplication, (i) Consolidated Current
Portion of Long Term Debt plus (ii) the Aggregate Letters of Credit Outstanding,
other than cash secured letters of credit, plus (iii) Consolidated current
liabilities, all as determined for the Company and its Subsidiaries on a
Consolidated basis in accordance with Generally Accepted Accounting Principles,
applied on a consistent basis.
     “Consolidated Net Accounts Receivable” shall mean, any and all rights to
payment for goods sold or leased or for services rendered, including accounts,
contract rights, general intangibles and any such right evidenced by chattel
paper, instruments or documents, minus any reserves held by the Company or any
its Subsidiaries in connection with such accounts receivable (including reserves
for bad debts), all determined with respect to the Company and its Subsidiaries,
on a Consolidated basis in accordance with Generally Accepted Accounting
Principles, applied on a consistent basis.
     “Consolidated Net Income” shall mean, for any period, the net income (or
net loss) of the Company and its Subsidiaries on a Consolidated basis for such
period determined in accordance with Generally Accepted Accounting Principles
applied on a consistent basis.
     “Consolidated Subordinated Indebtedness” shall mean the Consolidated
Subordinated Indebtedness of the Company and its Subsidiaries, determined in
accordance with Generally Accepted Accounting Principles, applied on a
consistent basis.
     “Consolidated Total Liabilities” shall mean all of the liabilities of the
Company and its Subsidiaries, on a Consolidated basis, including all items
which, in accordance with Generally Accepted Accounting Principles would be
included on the liability side of the balance sheet determined in accordance
with Generally Accepted Accounting Principles applied on a consistent basis.
     “Consolidated Unrestricted Cash” shall mean all cash and cash equivalents
of the Company and its Subsidiaries, on a Consolidated basis, held at the Bank
or any Affiliate of the

5



--------------------------------------------------------------------------------



 



Bank which is not subject to any restriction on usage or subject to any Lien
other than a Lien in favor of the Bank or such Affiliate.
     “Consolidated Unsubordinated Liabilities” shall mean for the Company and
its Subsidiaries, Consolidated Total Liabilities less Consolidated Subordinated
Indebtedness, all as determined in accordance with Generally Accepted Accounting
Principles.
     “Debt Issuance” means the incurrence, issuance or sale by the Company or
any of its Subsidiaries of any Indebtedness (including, without limitation, any
debt securities, whether in a public offering of such securities or otherwise),
including, without limitation, any Subordinated Debt, but excluding issuance of
any Indebtedness permitted under Section 7.02(a) through (e).
     “Default” shall mean any event or condition which upon notice, lapse of
time, or both, would constitute an Event of Default.
     “Dollar” and the symbol “$” shall mean lawful money of the United States of
America.
     “Domestic Subsidiary” shall mean any Subsidiary of the Company or any
Guarantor organized under the laws of any state of the United States of America.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA, as in
effect at the date of this Agreement and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefore.
     “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with the Company or any Guarantor would be deemed to be a
member of the same “controlled group” within the meaning of Section 414(b), (c),
(m) and (o) of the Code.
     “Equity Issuance” means the issuance, sale or other disposition by the
Company or any of its Subsidiaries of any of its shares of capital stock of (or
other ownership or profit interests in) such Person, and any rights, warrants or
options to purchase or acquire any shares of such equity interest or any other
security or instrument representing, convertible into or exchangeable for any
equity interests in the Company or any of its Subsidiaries.
     “Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other governmental authority having jurisdiction with respect
thereto) as from time to time in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D) maintained by the Bank. For purposes hereof each
Libor Rate Loan shall be deemed to constitute a “eurocurrency liability” as
defined in Regulation D, and subject to the reserve requirements of
“Regulation D,” without benefit of credit or proration, exemptions or offsets
which might otherwise be available to the Bank from time to time under
Regulation D.

6



--------------------------------------------------------------------------------



 



     “Event of Default” shall mean any Event of Default set forth in
Article VIII.
     “Executive Officer” shall mean any of the Chief Executive Office, the
President, or the Chief Financial Officer of the Company or any Guarantor, as
applicable, and their respective successors, if any, designated by the Board of
Directors of the Company or such Guarantor.
     “Existing Letters of Credit” shall mean those certain Letters of Credit
described on Schedule V hereto.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal fund brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the Bank from
three Federal fund brokers of recognized standing selected by the Bank.
     “First-Tier Subsidiary” shall mean, with respect to any Person, a
Subsidiary of such Person that is directly owned by such Person.
     “Fiscal Quarter” shall mean the fiscal quarter of the Company, which will
be the fiscal quarters ending as of March 31, September 30 and December 31 in
each year.
     “Fiscal Year” shall mean the fiscal year of the Company, which will be the
period commencing July 1 of any calendar year and ending on June 30 of the
following calendar year.
     “Globecomm Maryland” shall mean Globecomm Services Maryland LLC, a Delaware
limited liability company.
     “Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.
     “Guarantors” shall mean, collectively, Globecomm Network Services
Corporation, a Delaware corporation, GSI Properties, Inc., a New York
corporation, Globecomm Maryland, Turbo, Cachendo, LLC, a Delaware limited
liability company, and each Domestic Subsidiary which, from time to time, is
required to execute a Guaranty in accordance with Section 6.10.
     “Guaranty” shall mean the Guaranty of All Liability, substantially in the
form attached hereto as Exhibit C, to be executed and delivered on the Closing
Date by each Guarantor, as such Guaranty may be further amended to add any
Domestic Subsidiary required to become a guarantor thereunder pursuant to
Section 6.10 hereof , as same may be amended, restated, supplemented or
modified, from time to time.
     “Hazardous Materials” includes, without limit, any flammable explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or related materials defined in the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C.
Sections 9601, et seq.), the Hazardous Materials

7



--------------------------------------------------------------------------------



 



Transportation Act, as amended (49) U.S.C. Sections 1801, et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 9601, et seq.),
and in the regulations adopted and publications promulgated pursuant thereto, or
any other federal, state or local environmental law, ordinance, rule or
regulation.
     “Hedging Agreement” means any interest rate swap, collar, cap, floor or
forward rate agreement or other agreement regarding the hedging of interest rate
risk exposure executed in connection with hedging the interest rate exposure of
the Company or any Guarantor, and any confirming letter executed pursuant to
such agreement, all as amended, supplemented, restated or otherwise modified
from time to time.
     “Indebtedness” shall mean, without duplication, as to any Person
(a) indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien upon property owned by such Person, whether or not owing by such Person and
even though such Person has not assumed or become liable for the payment
thereof; (e) obligations and liabilities directly or indirectly guaranteed by
such Person; (f) obligations or liabilities created or arising under any
conditional sales contract or other title retention agreement with respect to
property used and/or acquired by such Person; (g) obligations of such Person as
lessee under Capital Leases; (h) net liabilities of such Person under Hedging
Agreements and foreign currency exchange agreements, as calculated on a basis
reasonably satisfactory to the Bank and in accordance with commercially accepted
practice; (i) all obligations of such Person in respect of bankers’ acceptances;
(j) all obligations, contingent or otherwise of such Person as an account party
in respect of letters of credit; and (k) all liabilities which would be
reflected on a balance sheet of such Person, prepared in accordance with
Generally Accepted Accounting Principles.
     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan,
the first day of each calendar month, commencing April 1, 2009, (b) as to any
Libor Rate Loan, at the option of the Bank, (i) the first day of each calendar
month, commencing April 1, 2009, and on the last day of the Interest Period
applicable thereto or (ii) the last day of the Interest Period applicable
thereto, and (c) the date the Term Loan is otherwise paid in full or in part.
     “Interest Period” shall mean with (I) with respect to any Libor Rate Loan:
     (a) initially, the period commencing on the date such Libor Rate Loan is
made and ending one, two or three months thereafter, as selected by the Company
in its notice of borrowing as provided in Section 2.01(b), or in its notice of
conversion as provided in Section 3.01(f); and
     (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Libor Rate Loan and ending one, two
or three months thereafter, as selected by the Company by irrevocable written
notice to the Bank not later than 11:00 a.m. three Business Days prior to the
last day of the then current Interest Period with respect to such Libor Rate
Loan; provided, however, that all of the foregoing provisions relating to
Interest Periods are subject to the following:
     (i) if any Interest Period pertaining to a Libor Rate Loan would otherwise

8



--------------------------------------------------------------------------------



 



end on a day which is not a Business Day, the Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
     (ii) if the Company shall fail to give notice as provided in clause
(b) above, the Company shall be deemed to have requested conversion of the
affected Libor Rate Loan to an Alternate Base Rate Loan on the last day of the
then current Interest Period with respect thereto;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
     (iv) no more than four (4) Interest Periods may exist at any one time; and
     (v) the Company shall select Interest Periods so as not to require a
payment or prepayment of any Libor Rate Loan during an Interest Period for such
Libor Rate Loan.
     “Letter of Credit” shall mean any Commercial Letter of Credit or Standby
Letter of Credit issued by the Bank for the account of a Letter of Credit Party,
or any of them, pursuant to the terms of this Agreement.
     “Letter of Credit Party” shall mean the Company or any Guarantor.
     “Libor Rate Loan” shall mean Loans at such time as they are made and/or
being maintained at a rate of interest based upon Reserve Adjusted Libor.
     “Lien” shall mean any lien (statutory or otherwise), security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.
     “Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Guaranty, Security Documents, and each other agreement executed in connection
with the transactions contemplated hereby or thereby.
     “Loans” shall mean, collectively, the Revolving Credit Loans and the Term
Loans.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties or condition (financial or otherwise) of the
Company or any Guarantor, or (b) the ability of the Company or any Guarantor to
perform any of their respective material obligations under any Loan Document to
which they are a party.
     “Material Contract” shall mean, with respect to any Person, each contract,
instrument or agreement to which such Person is a party which is not entered
into in the ordinary course of such Person’s business and which is material to
the business, operations, properties or condition (financial or otherwise) of
such Person.

9



--------------------------------------------------------------------------------



 



     “Non-Domestic Person” shall mean any Person which is not organized under
the laws of any state of the United States of America.
     “Non-Domestic Subsidiary” shall mean any Subsidiary of the Company or any
Guarantor which is not a Domestic Subsidiary.
     “Notes” shall mean, collectively, the Revolving Credit Note and the Term
Loan Notes. “Note” shall mean the Revolving Credit Note and each Term Loan Note
individually.
     “Obligations” shall mean all obligations, liabilities and indebtedness of
the Company to the Bank, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, arising under or in connection with this Agreement
and the other Loan Documents, including, without limitation, all obligations,
liabilities and indebtedness of the Company with respect to the principal of and
interest on the Loans, reimbursement of Letters of Credit, obligations under any
Hedging Agreement and foreign currency exchange agreements relating to the
Indebtedness of the Company arising under this Agreement, and the payment and
performance of all other obligations, liabilities, and indebtedness of the
Company to the Bank hereunder (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code, and interest that but for the filing of a
petition in bankruptcy with respect to the Company, would accrue on such
obligations, whether or not a claim is allowed against the Company for such
interest in the related bankruptcy proceeding), under the Notes or with respect
to the Loans, including without limitation all fees, costs, expenses and
indemnity obligations hereunder. Notwithstanding anything to the contrary, the
term Obligations when used in the Guaranty and the Security Documents shall
include each Letter of Credit Party’s reimbursement obligations with respect to
all Letters of Credit.
     “Officer’s Certificate” shall mean a certificate signed by an Executive
Officer of the Company.
     “Payment Office” shall mean the Bank’s office located at 730 Veterans
Memorial Highway, Hauppauge, New York 11788, Attention: Relationship Officer —
Globecomm Systems Inc. or such other office hereinafter designated by the Bank
as its Payment Office.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
     “Permitted Acquisition” shall mean any acquisition (whether by merger or
otherwise) by the Company or any Guarantor of more than 50% of the outstanding
capital stock, membership interests, partnership interests or other similar
ownership interests of a Person which is engaged in a line of business similar
to the business (or reasonable extensions thereof) of the Company or such
Guarantor or the purchase of all or substantially all of the assets owned by
such Person or the purchase of a division, business unit or product line of a
Person; provided (a) the Bank shall have received, simultaneously with the
closing of such Permitted Acquisition, those documents required to be delivered
pursuant to Section 6.10 hereof; (b) the Bank shall have received evidence
reasonably satisfactory to it that the shares or other interests in the Person,
or the assets of the Person, which is the subject of the Permitted Acquisition
are, or will be promptly following the closing of such Permitted Acquisition,
free and clear of all Liens, except Permitted

10



--------------------------------------------------------------------------------



 



Liens, including, without limitation, with respect to the acquisition of shares
or other equity interests, free of any restrictions on transfer other than
restrictions applicable to the sale of securities under federal and state
securities laws and regulations generally; (c) the Bank shall have received not
less than five (5) Business Days preceding the closing of such Permitted
Acquisition, the documentation governing the proposed acquisition, including,
without limitation, the purchase agreement with respect thereto, together with
such other additional documentation or information with respect to the proposed
acquisition as the Bank may reasonably require; (d) no Default or Event of
Default shall have occurred and be continuing immediately prior to or would
occur after giving effect to the Acquisition on a pro forma basis and the Bank
shall have received projections and pro forma financial statements showing that
no Default or Event of Default shall have occurred after giving effect to such
acquisition; (e) the acquisition has either (i) been approved by the Board of
Directors or other governing body of the Person which is the subject of the
acquisition or (ii) been recommended for approval by the Board of Directors or
other governing body of such Person to the shareholders or other members of such
Person and subsequently approved by the shareholders or such members if
shareholder or such member approval is required under applicable law or the
by-laws, certificate of incorporation or other governing instruments of such
Person; (f) prior to the closing of any such acquisition, the Company shall have
delivered evidence to the Bank that, on a pro forma basis, (i) the Company will
be in compliance with the financial condition covenants of Section 7.13 hereof
upon completion of such Acquisition; (g) evidence that the Person that is the
subject of such Permitted Acquisition does not have a negative EBITDA, as
calculated on a rolling four-quarter basis, (h) the aggregate purchase price
(excluding consideration consisting of the Company’s common stock) paid in
connection with all Permitted Acquisitions during the term of this Agreement
shall not exceed the Term Loan Commitment; and (i) not more than two
(2) Permitted Acquisitions may be consummated prior to the Term Loan Commitment
Expiration Date, of which only one (1) Permitted Acquisition may involve the
acquisition of ownership interests of a Non-Domestic Person or the purchase of
all or substantially all of the assets owned by such Non-Domestic Person.
     “Permitted Liens” shall mean those Liens described in Section 7.01 hereof.
     “Permitted Investments” shall mean (i) direct obligations of the United
States of America or any governmental agency thereof, provided that such
obligations mature within one year from the date of acquisition thereof;
(ii) dollar denominated certificates of time deposit maturing within one year
issued by any commercial bank organized and existing under the laws of the
United Sates or any state thereof and having aggregate capital and surplus in
excess of $1,000,000,000; (iii) money market mutual funds having assets in
excess of $2,500,000,000; or (iv) commercial paper rated not less than P-1 or
A-1 or their equivalent by Moody’s Investor Services, Inc. or Standard & Poor’s
Rating Group, respectively.
     “Person” shall mean any natural person, corporation, limited liability
company, limited liability partnership, business trust, joint venture,
association, company, partnership or Governmental Authority.
     “Plan” shall mean any multi-employer or single-employer plan defined in
Section 4001 of ERISA, which is maintained, or at any time during the five
calendar years preceding the date of this Agreement was maintained for employees
of the Company, any Guarantor or an ERISA Affiliate.

11



--------------------------------------------------------------------------------



 



     “Pledge Agreements” shall mean, collectively, those Pledge Agreements,
substantially in the form attached hereto as Exhibit D, which may be hereinafter
executed and delivered by the Company or a Guarantor with respect to any
Non-Domestic Subsidiaries in accordance with Section 6.10 hereof, as same may
hereafter be amended, restated, supplemented or otherwise modified, from time to
time.
     “Prime Rate” shall mean the rate per annum publicly announced by the Bank
from time to time as its prime rate in effect at its principal office, each
change in the Prime Rate shall be effective on the date such change is announced
to become effective.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as the same may be amended or supplemented from time to
time.
     “Reportable Event” shall mean an event described in Section 4043(b) of
ERISA with respect to a Plan as to which the 30 day notice requirement has not
been waived by the PBGC.
     “Reserve Adjusted Libor” shall mean with respect to the Interest Period
pertaining to a Libor Rate Loan, a rate per annum equal to the product (rounded
upwards to the next higher 1/16 of one percent) of (a) the annual rate of
interest at which Dollar deposits of an amount equal to the amount of the
portion of the proposed Libor Rate Loan and for a period equal to the Interest
Period applicable thereto which appears on Telerate Page 3750 at approximately
11:00 A.M. (London time) on the second Business Day prior to the commencement of
such Interest Period, multiplied by (b) the Eurocurrency Reserve Requirement.
     If the rate described in clause (a) above does not appear on the Telerate
system on any applicable interest determination date, then the rate described in
clause (a) shall be determined by reference to the rate for deposits in Dollars
of an amount equal to the amount of the proposed Libor Rate Loan for a period
substantially equal to the Interest Period on the Reuters Page “LIBO” (or such
other page as may replace the LIBO Page on that service for the purpose of
displaying such rates), as of 11:00 a.m. (London Time) on the date that is three
Business Days prior to the beginning of such Interest Period.
     If both the Telerate and Reuters system are unavailable, then the rate
described in clause (a) for that date will be determined on the basis of the
offered rates for deposits in U.S. dollars for a period of time comparable to
such applicable Interest Period which are offered by four major banks selected
by the Bank in the London interbank market at approximately 11:00 a.m. (London
time) on the day that is three Business Days preceding the first day of such
Interest Period. The principal London office of each of the four major banks
will be requested to provide a quotation of its U.S. dollar deposit offered
rate. If at least two such quotations are provided, the rate described in clause
(a) for that date will be the arithmetic mean of the quotations. If fewer than
two quotations are provided as requested, the rate described in clause (a) for
that date will be determined on the basis of the rates quoted for loans in U.S.
dollars to leading European banks for a period of time comparable to such
Interest Period offered by major banks in New York, New York at approximately
11:00 a.m. (New York, New York time) on the day that is three Business Days
preceding the first day of such Interest Period. In the event that the Bank is
unable to obtain any such quotation as provided above, it will be deemed that
Reserve Adjusted Libor pursuant to a Libor Rate Loan cannot be determined.

12



--------------------------------------------------------------------------------



 



     “Revolving Credit Commitment” shall mean the obligation of the Bank to make
Revolving Credit Loans to the Company in an aggregate amount not to exceed
$7,500,000.
     “Revolving Credit Commitment Period” shall mean the period from and
including the Closing Date to, but not including, the Revolving Credit
Commitment Termination Date or such earlier date as the Revolving Credit
Commitment shall terminate as provided herein.
     “Revolving Credit Commitment Termination Date” shall mean the earlier of
(a) the Term Loan Commitment Expiration Date and (b) March 9, 2010.
     “Revolving Credit Loans” shall have the meaning set forth in Section 2.01
hereof.
     “Revolving Credit Note” shall have the meaning set forth in Section 2.02
hereof.
     “SBLC Rate” shall mean the percentage set forth below opposite the average
daily balance of cash and cash equivalents maintained in money market and
certificates of deposit with the Bank during the applicable fiscal quarter:

          Amount of Cash and Cash Equivalents   SBLC Rate
Less than $5,000,000
    1.75 %
Greater than or equal to $5,000,000, but less than $35,000,000
    1.50 %
Greater than or equal to $35,000,000
    1.25 %

     “Security Agreements” shall mean, collectively, the General Security
Agreement, substantially in the form attached hereto as Exhibit E, to be
executed and delivered on the Closing Date by the Company and each Guarantor
and, thereafter, by each Person who may be required to execute the same pursuant
to Section 6.10 hereof, as same may be amended, restated, supplemented or
otherwise modified, from time to time.
     “Security Documents” shall mean the Security Agreements, the Pledge
Agreements, and each other collateral security document delivered to the Bank
hereunder.
     “Solvent” shall mean with respect to the Company or a Guarantor, as
applicable, as of the date of determination thereof that (i) the amount of the
“present fair saleable value” of the assets of such Person (including goodwill)
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (ii) the present fair saleable value of the assets of
such Person (including goodwill) will, as of such date, be greater than the
amount that will be required on its debts as such debts become absolute and
matured, (iii) such Person will not have as of such date, an unreasonably small
amount of capital with which to conduct its business, and (iv) such Person will
be able to pay its debts as they mature.
     “Standby Letter of Credit” shall mean any letter of credit issued to
support an obligation

13



--------------------------------------------------------------------------------



 



of a Person and which may be drawn on only upon the failure of such Person to
perform such obligation or other contingency.
     “Standby Letter of Credit Commitment” shall mean the obligation of the Bank
to issue Standby Letters of Credit on the terms herein described in an aggregate
amount up to $30,000,000.
     “Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt
which is subordinated in right of payment to the prior indefeasible payment in
full of the Obligations of the Company and/or any Guarantor to the Bank, on
terms reasonably satisfactory to and approved in writing by the Bank.
     “Subsidiaries” shall mean with respect to any Person any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interest of which is at the time owned or controlled, directly or
indirectly, by such Person or one or more of its Subsidiaries or a combination
thereof.
     “Telerate Page 3750” shall mean the display designated as “Page 3750” on
the Associated Press-Dow Jones Telerate Service (or such other page as may
replace Page 3750 on the Associated Press-Dow Jones Telerate Service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest settlement rates for Dollar deposits). Each Reserve Adjusted Libor rate
based on the rate displayed on Telerate Page 3750 shall be subject to
corrections, if any, made in such rate and displayed by the Associated Press-Dow
Jones Telerate Service within one hour of the time when such rate is first
displayed by such service.
     “Term Loan” shall have the meaning set forth in Section 2.03.
     “Term Loan Commitment” shall mean the Bank’s obligation to make Term Loans
on or prior to the Term Loan Commitment Expiration Date in an amount not to
exceed $25,000,000.
     “Term Loan Commitment Expiration Date” shall mean shall mean the earlier of
(a) the Revolving Credit Commitment Termination Date and (b) March 9, 2010.
     “Term Loan Maturity Date” shall mean, with respect to any Term Loan, a
period not to exceed five years from the applicable Borrowing Date as selected
by the Company in its notice of borrowing.
     “Term Loan Notes” shall have the meaning set forth in Section 2.04.
     “Total Credit Commitment” shall mean $50,000,000.
     “Turbo” shall mean Turbo Logic Associates, LLC, a Delaware limited
liability company.
     “Type” shall mean as to any Loan its status as an Alternate Base Rate Loan
or a Libor Rate Loan.

14



--------------------------------------------------------------------------------



 



     “Unfunded Current Liability” of any Plan shall mean the amount, if any, by
which the present value of the accrued benefits under the Plan as of the close
of its most recent plan year exceeds the fair market value of the assets
allocable thereto, determined in accordance with Section 412 of the Code.
     SECTION 1.02. Accounting Terms. Except as otherwise herein specifically
provided, each accounting term used herein shall have the meaning given to it
under Generally Accepted Accounting Principles. “Generally Accepted Accounting
Principles” or “GAAP” shall mean those generally accepted accounting principles
and practices which are recognized as such by the American Institute of
Certified Public Accountants acting through the Financial Accounting Standards
Board (“FASB”) or through other appropriate boards or committees thereof and
which are consistently applied for all periods so as to properly reflect the
Consolidated financial condition, and the Consolidated results of operations and
cash flows of the Company and its Subsidiaries except that any accounting
principle or practice required to be changed by the FASB (or other appropriate
board or committee of the FASB) in order to continue as a generally accepted
accounting principle or practice may be so changed. Any dispute or disagreement
between the Company and the Bank relating to the determination of Generally
Accepted Accounting Principles shall, in the absence of manifest error, be
conclusively resolved for all purposes hereof by the written opinion with
respect thereto, delivered to the Bank, of nationally recognized independent
certified public accountants selected by the Company and reasonably acceptable
to the Bank for the purpose of auditing the periodic Consolidated financial
statements of the Company and its Subsidiaries.
ARTICLE II
LOANS
     SECTION 2.01. Revolving Credit Loans. (a) Subject to the terms and
conditions, and relying upon the representations and warranties, set forth
herein, the Bank agrees to make loans (individually a “Revolving Credit Loan”
and, collectively, the “Revolving Credit Loans”) to the Company at any time or
from time to time on or after the date hereof and until the Revolving Credit
Commitment Termination Date in an aggregate principal amount at any time
outstanding not in excess of the Revolving Credit Commitment, provided, however,
that no Revolving Credit Loan shall be made if, after giving effect to such
Revolving Credit Loan, the Aggregate Outstandings would exceed the Total Credit
Commitment in effect at such time. During the Revolving Credit Commitment
Period, the Company may from time to time borrow, repay and reborrow hereunder
on or after the date hereof and prior to the Revolving Credit Commitment
Termination Date, subject to the terms, provisions and limitations set forth
herein. The Revolving Credit Loans may be (i) Libor Rate Loans, (ii) Alternate
Base Rate Loans or (iii) a combination thereof.
          (b) The initial Revolving Credit Loan made by the Bank shall be made
against delivery to the Bank of the Revolving Credit Note, payable to the order
of the Bank, as referred to in Section 2.02 hereof. The Bank will make available
each requested Revolving Credit Loan to the Company by crediting the proceeds
thereof into an account of the Company at the Payment Office on the date and in
the amount set forth in the applicable notice of borrowing.
          (c) The Company shall give the Bank irrevocable written notice (or
telephonic notice promptly confirmed in writing) not later than 12:00 noon, New
York, New York time, three Business Days prior to the date of each proposed
Libor Rate Loan under this Section 2.01

15



--------------------------------------------------------------------------------



 



or prior to 12:00 noon New York, New York time on the date of each proposed
Alternate Base Rate Loan under this Section 2.01. Such notice shall be
irrevocable and shall specify (i) the amount and Type of the proposed borrowing,
(ii) the proposed use of the loan proceeds, (iii) the initial Interest Period if
a Libor Rate Loan, and (iv) the proposed Borrowing Date. Except for borrowings
which utilize the full remaining amount of the Revolving Credit Commitment, each
borrowing of an Alternate Base Rate Loan shall be in an amount not less than
$200,000 or, whole multiples of $100,000 in excess thereof. Each borrowing of a
Libor Rate Loan shall be in an amount not less than $500,000 or whole multiples
of $100,000 in excess thereof.
          (d) The Company shall have the right, upon not less than three
Business Days’ prior written notice to the Bank, to terminate the Revolving
Credit Commitment or from time to time to permanently reduce the amount of the
Revolving Credit Commitment; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the aggregate principal amount of the Revolving Credit Loans outstanding would
exceed the Revolving Credit Commitment as then reduced; provided, further, that
any such termination or reduction requiring prepayment of any Libor Rate Loan
shall be made only on the last day of the Interest Period with respect thereto.
Any such reduction shall be in the amount of $500,000 or whole multiples of
$100,000 in excess thereof, and shall reduce permanently the amount of the
Revolving Credit Commitment then in effect.
          (e) The Revolving Credit Commitment shall automatically terminate on
the Revolving Credit Commitment Termination Date. Upon such termination, the
Company shall immediately repay in full the principal amount of the Revolving
Credit Loans then outstanding, together with all accrued interest thereon and
all other amounts due and payable hereunder.
     SECTION 2.02. Revolving Credit Note. The Revolving Credit Loans made by the
Bank shall be evidenced by the Revolving Credit Note, appropriately completed,
duly executed and delivered on behalf of the Company and payable to the order of
the Bank in a principal amount equal to the Revolving Credit Commitment. The
date and amount of each Revolving Credit Loan, the Type and the date and amount
of each payment or prepayment of principal of each Revolving Credit Loan shall
be recorded on the grid schedule annexed to the Revolving Credit Note, and the
Company authorizes the Bank to make such recordation; provided, however, that
the failure of the Bank to set forth each such Revolving Credit Loan, payment
and other information on such grid shall not in any manner affect the obligation
of the Company to repay each Revolving Credit Loan made by the Bank in
accordance with the terms of the Revolving Credit Note and this Agreement. The
Revolving Credit Note, the grid schedule and the books and records of the Bank
shall constitute conclusive evidence of the information so recorded absent
manifest error. The aggregate unpaid amount of the Revolving Credit Loans of the
Bank at any time shall be the principal amount owing on the Revolving Credit
Note of the Company at such time.
     SECTION 2.03. Term Loans. (a) Subject to the terms and conditions set forth
in this Agreement, the Bank agrees to make up to two (2) loans (individually, a
“Term Loan” and, collectively, the “Term Loans”) to the Company at any time and
from time to time during the Term Loan Commitment Period, in an aggregate
principal amount outstanding not to exceed the Term Loan Commitment, provided,
however, that no Term Loan shall be made if, after giving effect to such Term
Loan, the Aggregate Outstandings would exceed the Total Credit

16



--------------------------------------------------------------------------------



 



Commitment in effect at such time, and provided, further, that any Term Loan
made to finance an Acquisition relating to the acquisition of ownership
interests of a Non-Domestic Person or the purchase of all or substantially all
of the assets owned by such Non-Domestic Person or the purchase of a division,
business unit or product line of a Non-Domestic Person shall not exceed
$12,500,000. Each borrowing of a Term Loan shall be in a minimum principal
amount of $5,000,000. Availability under the Term Loan Commitment shall be
reduced by an amount equal to the aggregate outstanding principal amount of the
Term Loans. The Term Loans may be (i) Libor Rate Loans, (ii) Alternate Base Rate
Loans or (iii) a combination thereof.
          (b) The Company shall give the Bank irrevocable written notice (or
telephonic notice promptly confirmed in writing) not later than 12:00 noon, New
York, New York time, three Business Days prior to the date of each proposed
Libor Rate Loan under this Section 2.03 or prior to 12:00 noon New York, New
York time on the date of each proposed Alternate Base Rate Loan under this
Section 2.03. Such notice shall be irrevocable and shall specify (i) the amount
and Type of the proposed borrowing, (ii) the initial Interest Period if a Libor
Rate Loan, (iii) the proposed Borrowing Date and the (iv) the proposed Term Loan
Maturity Date provided that such date shall not exceed five (5) years from the
Borrowing Date of such Term Loan.
     SECTION 2.04. Term Loan Notes. Each Term Loan to the Company shall be
evidenced by a promissory note of the Company (individually a “Term Loan Note”
and, collectively, the “Term Loan Notes”), substantially in the form attached
hereto as Exhibit B, each appropriately completed, duly executed and delivered
on behalf of the Company and payable to the order of the Bank in a principal
amount equal to the amount of such Term Loan advanced on the applicable
Borrowing Date. Each Term Loan Note shall (a) be stated to mature on the
applicable Term Loan Maturity Date, (b) bear interest from the date thereof
until paid in full on the unpaid principal amount thereof from time to time
outstanding as provided in Section 3.01 and (c) be payable in such number of
consecutive equal monthly installments so that the amount of such Term Loan
shall be full amortized by the applicable Term Loan Maturity Date and such
installments shall commence on the first day of the month following the
Borrowing Date of such Term Loan and on the first day of each month thereafter,
provided that the outstanding principal amount of each Term Loan shall be due
and payable on the applicable Term Loan Maturity Date, together with interest
thereon as of such date. Each Term Loan shall bear interest from the date of
funding thereof until paid in full on the unpaid principal amount thereof from
time to time outstanding at the applicable interest rate per annum specified in
Section 3.01. The date and amount of each Term Loan , the Type and the date and
amount of each payment or prepayment of principal of such Term Loan shall be
recorded on a schedule annexed to such Term Loan Note, and the Company
authorizes the Bank to make such recordation; provided, however, that the
failure of the Bank to set forth payments and other information in such grid
shall not in any manner affect the obligation of the Company to repay each Term
Loan made by the Bank in accordance with the terms of this Agreement. Each Term
Loan Note, the grid schedule and the books and records of the Bank shall
constitute conclusive evidence of the information so recorded absent manifest
error.
     SECTION 2.05. Letters of Credit.
          (a) Generally. Subject to the terms and conditions set forth in this
Agreement, upon the written request of a Letter of Credit Party in accordance
herewith, the Bank shall issue, at any time during the Revolving Credit
Commitment Period for the account of such Letter of

17



--------------------------------------------------------------------------------



 



Credit Party, (i) Commercial Letters of Credit, in an aggregate amount not to
exceed the Commercial Letter of Credit Commitment and (ii) Standby Letters of
Credit, in an aggregate amount not to exceed the Standby Letter of Credit
Commitment. Notwithstanding the foregoing, no Letter of Credit shall be issued
or created if, after giving effect to the same, Aggregate Outstandings would
exceed the Total Credit Commitment. The Company agrees that it shall be jointly
and severally obligated with any other Letter of Credit Party for all Letters of
Credit issued by the Bank hereunder regardless of whether the Company is the
named account party for such Letter of Credit. Notwithstanding anything
contained herein to the contrary, the Bank shall be under no obligation to issue
a Letter of Credit, if any order, judgment or decree of any court, arbitrator or
governmental authority shall purport by its terms to enjoin, restrict or
restrain the Bank in any respect relating to the issuance of such Letter of
Credit or a similar letter of credit, or any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Bank shall prohibit or direct
the Bank in any respect relating to the issuance of such Letter of Credit or
similar letter of credit, or shall impose upon the Bank with respect to any
Letter of Credit any restrictions, any reserve or capital requirement or any
loss, cost or expense not reimbursed by the Company and/or the applicable Letter
of Credit Party to the Bank. Each request for issuance of a Letter of Credit
shall be in writing and shall be received by the Bank by no later than
12:00 p.m. on the day which is at least two Business Days prior to the proposed
date of issuance. Such issuance shall occur by no later than 5:00 p.m. on the
proposed date of issuance (assuming proper prior notice as aforesaid). Subject
to the terms and conditions contained herein, the expiry dates, the type of
Letter of Credit (i.e., Commercial Letter of Credit or Standby Letter of
Credit), the purpose, the amounts and the beneficiaries of the Letters of Credit
will be as designated by the applicable Letter of Credit Party. Each Letter of
Credit issued by the Bank hereunder shall identify: (i) the dates of issuance
and expiry of such Letter of Credit, (ii) the amount of such Letter of Credit
(which shall be a sum certain, although partial drawings shall be permitted),
(iii) the beneficiary and account party of such Letter of Credit, and (iv) the
drafts and other documents necessary to be presented to the Bank upon drawing
thereunder. The Company and each Letter of Credit Party agrees to execute and
deliver to the Bank such further documents and instruments in connection with
any Letter of Credit issued hereunder (including without limitation,
applications therefore and the Bank’s Master Letter of Credit Agreement) as the
Bank in accordance with its customary practices may reasonably request.
          (b) Expiration Date. Each Commercial Letter of Credit shall expire at
or prior to the close of business on the earlier of (i) the date one year after
the date of the issuance of such Commercial Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the Revolving Credit Commitment Termination Date. Each Standby Letter of
Credit shall expire not later than the close of business on the date four years
after the date of the issuance of such Standby Letter of Credit, provided that
if the Letter of Credit Party so requests in any Letter of Credit application,
the Bank may, in its sole and absolute discretion, agree to issue a Standby
Letter of Credit that has an automatic extension provision, as may be described
in the Bank’s Master Letter of Credit Agreement, provided that such Standby
Letter of Credit must permit the Bank to prevent any such extension at least
once in each twelve-month period by giving notice to the beneficiary thereof not
later that a day during such twelve-month period to be agreed upon at the time
such Standby Letter of Credit is issued. If this Agreement shall terminate,
whether upon the Revolving Credit Commitment Termination Date or by reason of
the occurrence and continuance of an Event of Default or otherwise, the Company
shall either (x) arrange for any new lender to indemnify the Bank for the

18



--------------------------------------------------------------------------------



 



Aggregate Letters of Credit Oustanding in a manner and pursuant to such
documents satisfactory to the Bank in its sole discretion or (y) deposit in an
account with the Bank an amount in cash equal to the Aggregate Letters of Credit
Outstanding as of such date plus any accrued and unpaid interest thereon. Such
deposit shall be held by the Bank as collateral for the payment and performance
of the obligations of the Company under this Agreement. The Bank shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such accounts.
          (c) Drawings Under Letters of Credit. The applicable Letter of Credit
Party and the Company hereby absolutely and unconditionally promise to pay to
the Bank on the date of any drawing under a Letter of Credit, in immediately
available funds from its accounts, the amount of such drawing under such Letter
of Credit. If the Company and the applicable Letter of Credit Party so request
by a notice of borrowing delivered to the Bank not later than 12:00 noon (New
York, New York time) on the date of the drawing under a Letter of Credit in
accordance with the terms hereof and if each of the conditions precedent to the
making of a Loan set forth in Article V of this Agreement has been satisfied, on
the Business Day on which a drawing under a Letter of Credit occurs, the amount
of such drawing, plus interest thereon, for which the Bank has not been
reimbursed by the Company and/or the relevant Letter of Credit Party, shall
become a Revolving Credit Loan bearing interest at the Alternate Base Rate made
by the Bank to the Company on such day.
          (d) Letter of Credit Obligations Absolute. (i) The obligations of the
Company and the relevant Letter of Credit Party to reimburse the Bank as
provided hereunder in respect of drawings or payments under Letters of Credit
shall rank pari passu with the obligations of the Company to repay the Loans
hereunder, shall be absolute and unconditional under any and all circumstances
and shall be secured pro rata with the other Obligations pursuant to the
Security Documents in accordance with the provisions of the Security Documents.
Without limiting the generality of the foregoing, the obligation of the relevant
Letter of Credit Party to reimburse the Bank in respect of drawings under
Letters of Credit shall not be subject to any defense based on the
non-application or misapplication by the beneficiary of the proceeds of any such
payment or the legality, validity, regularity or enforceability of the Letters
of Credit or any related document or any dispute between or among the Company
and/or the relevant Letter of Credit Party, or any of them, the beneficiary of
any Letter of Credit or any financing institution or other party to which any
Letter of Credit may be transferred. The Bank may accept or pay any draft
presented to it under any Letter of Credit regardless of when drawn and whether
or not negotiated, if such draft, accompanying certificate or documents and any
transmittal advice are presented or negotiated on or before the expiry date of
the Letter of Credit or any renewal or extension thereof then in effect, and
conforms to the terms and conditions of such Letter of Credit. Furthermore,
neither the Bank nor any of its correspondents shall be responsible, as to any
document presented under a Letter of Credit which appears to be regular on its
face, and appears on its face to conform to the terms of the Letter of Credit,
for the validity or sufficiency of any signature or endorsement, for delay in
giving any notice or failure of any instrument to bear adequate reference to the
Letter of Credit, or for failure of any Person to note the amount of any draft
on the reverse of the Letter of Credit. The Bank shall have the right, in its
sole discretion, to decline to accept any documents and to decline making
payment under any Letter of Credit if the documents presented are not in strict
compliance with the terms of such Letter of Credit.
               (ii) Any action, inaction or omission on the part of the Bank or
any of its correspondents under or in connection with any Letter of Credit or
the related

19



--------------------------------------------------------------------------------



 



instruments, documents or property, if in good faith and in conformity with such
laws, regulations or commercially reasonable customs as are applicable, shall be
binding upon the Company and the other Letter of Credit Parties and shall not
place the Bank or any of its correspondents under any liability to the Company
or any other Letter of Credit Party, or any of them, in the absence of (i) gross
negligence or willful misconduct by the Bank or its correspondents or (ii) the
failure by the Bank to pay under a Letter of Credit after presentation of a
draft and documents strictly complying with such Letter of Credit unless the
Bank is prohibited from making such payment pursuant to a court order. The
Bank’s rights, powers, privileges and immunities specified in or arising under
this Agreement are in addition to any heretofore or at any time hereafter
otherwise created or arising, whether by statute or rule of law or contract. All
Letters of Credit issued hereunder will, except to the extent otherwise
expressly provided hereunder, be governed by the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce,
Publication No. 500, and any subsequent revisions thereof.
          (e) Existing Letters of Credit. The Company and the Bank agrees that,
from and after the Closing Date, subject to the satisfaction of the conditions
precedent to the initial Loans hereunder as set forth in Article V hereof, the
Existing Letters of Credit shall be Letters of Credit for all purposes under
this Agreement.
          (f) Letters of Credit Issued for Guarantors. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Letter of Credit Party other than
the Company, the Company shall be obligated to reimburse the Bank hereunder for
any and all drawings under such Letter of Credit. The Company hereby
acknowledges that the issuance of Letters of Credit for the account of any other
Letter of Credit Party inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
other Letter of Credit Parties.
ARTICLE III
INTEREST RATE; FEES AND PAYMENTS; USE OF PROCEEDS
     SECTION 3.01. Interest Rate.
          (a) Each Alternate Base Rate Loan shall bear interest for the period
from the date thereof on the unpaid principal amount thereof at a fluctuating
rate per annum equal to the Alternate Base Rate plus the Applicable Margin.
          (b) Each Libor Rate Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Reserve Adjusted Libor determined for each Interest Period thereof
in accordance with the terms hereof plus the Applicable Margin.
          (c) Upon the occurrence and during the continuance of an Event of
Default the outstanding principal amount of the Loans (excluding any defaulted
payment of principal accruing interest in accordance with clause (d) below),
shall, at the option of the Bank, bear interest payable on demand at a rate of
interest 2% per annum in excess of the interest rate otherwise then in effect
or, if no rate is in effect, 2% per annum in excess of the Alternate Base Rate.

20



--------------------------------------------------------------------------------



 



          (d) If the Company shall default in the payment of the principal of or
interest on any portion of the Loans or any other amount becoming due hereunder,
interest, fees, expenses or otherwise, the Company shall pay interest on such
defaulted amount accruing from the date of such default (without reference to
any period of grace) up to and including the date of actual payment (after as
well as before judgment) at a rate of 2% per annum in excess of the rate
otherwise in effect or, if no rate is in effect, 2% per annum in excess of the
Alternate Base Rate.
          (e) The Company may elect from time to time to convert all or a
portion of an outstanding Loan from a Libor Rate Loan to a Alternate Base Rate
Loan, by giving the Bank at least three Business Day’s prior irrevocable written
notice of such election, provided that any such conversion of Libor Rate Loans
shall only be made on the last day of an Interest Period with respect thereto.
The Company may elect from time to time to convert the outstanding Loan from an
Alternate Base Rate Loan to a Libor Rate Loan by giving the Bank irrevocable
written notice of such election not later than 11:00 a.m. (New York, New York
time), three Business Days prior to the date of the proposed conversion, with
respect to a Libor Rate Loan. All or any part of outstanding Alternate Base Rate
Loans may be converted as provided herein, provided that each conversion shall
be in a principal amount of $500,000 or whole multiples of $500,000 in excess
thereof, with respect to Revolving Credit Loans, or $1,000,000 or whole
multiples of $1,000,000 in excess thereof, with respect to Term Loans, and
further provided that no Default or Event of Default shall have occurred and be
continuing. Any conversion to or from any Libor Rate Loans hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Libor Rate Loans which are
(x) Revolving Credit Loan, having the same Interest Period shall not be less
than $500,000 and (y) Term Loans, having the same Interest Period shall not be
less than $1,000,000.
          (f) Any Libor Rate Loan in a minimum principal amount of $500,000,
with respect to a Revolving Credit Loan, or $1,000,000, with respect to a Term
Loan, may be continued as such upon the expiration of an Interest Period with
respect thereto by compliance by the Company with the notice provisions
contained in the definition of Interest Period; provided, that no Libor Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, but shall be automatically converted to an Alternate Base
Rate Loan on the last day of the Interest Period in effect when the Bank is
notified, or otherwise has actual knowledge, of such Default or Event of
Default.
          (g) If the Company shall fail to select the duration of any Interest
Period for any Libor Rate Loan in accordance with the definition of “Interest
Period” set forth in Section 1.01, the Company shall be deemed to have selected
an Interest Period of one month.
          (h) No Loan may be funded as a Libor Rate Loan, or converted to or
continued as a Libor Rate Loan, with an Interest Period that extends beyond the
Term Loan Maturity Date, with respect to a Term Loan or the Revolving Credit
Commitment Termination Date, with respect to the Revolving Loans.
          (i) Anything in this Agreement or in any Note to the contrary
notwithstanding, the obligation of the Company to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be paid to the Bank to the extent that the charging or receipt
thereof would not be permissible under the law or laws applicable to the Bank
limiting the rates of interest that may be charged or collected by the Bank. In
each such event payments of interest required to be paid to the Bank shall be
calculated at the highest rate

21



--------------------------------------------------------------------------------



 



permitted by applicable law until such time as the rates of interest required
hereunder may lawfully be charged and collected by the Bank. If the provisions
of this Agreement or any Note would at any time otherwise require payment by the
Company to the Bank of any amount of interest in excess of the maximum amount
then permitted by applicable law, the interest payments to the Bank shall be
reduced to the extent necessary so that the Bank shall not receive interest in
excess of such maximum amount. To the extent that, pursuant to the foregoing
sentence, the Bank shall receive interest payments hereunder or under any Note
in an amount less than the amount otherwise provided herein or in any Note, such
deficit (hereinafter called the “Interest Deficit”) will accumulate and will be
carried forward (without interest) until the termination of this Agreement.
Interest otherwise payable to the Bank hereunder and under any Note for any
subsequent period shall be increased by such maximum amount of the Interest
Deficit that may be so added without causing the Bank to receive interest in
excess of the maximum amount then permitted by applicable law.
          (j) Interest on each Loan shall be payable in arrears on each Interest
Payment Date and shall be calculated on the basis year of 360 days and shall be
payable for the actual days elapsed. Any rate of interest on the Loans or other
Obligations which is computed on the basis of the Alternate Base Rate shall
change when and as the Alternate Base Rate changes in accordance with the
definition thereof. Each determination by the Bank of an interest rate or fee
hereunder shall, absent manifest error, be conclusive and binding for all
purposes.
     SECTION 3.02. Use of Proceeds. The proceeds of the Revolving Credit Loans
shall be solely used to finance the working capital needs and general corporate
purposes of the Company in the ordinary course of business. The proceeds of the
Term Loans shall be used by the Company to finance up to ninety percent (90%) of
the purchase price to be paid by the Company in connection with a Permitted
Acquisition. Letters of Credit shall be issued by the Bank for the account of
the applicable Letter of Credit Party and shall be issued for purposes in
connection with, and in the ordinary course of, the business of such Letter of
Credit Party consistent with historical purposes of such Letter of Credit Party
prior to the date hereof.
     SECTION 3.03. Prepayments.
          (a) Voluntary. The Company may at any time and from time to time
prepay the then outstanding portion of a Term Loan, in whole or in part, without
premium or penalty, except as provided in Section 3.08 hereof, upon written
notice to the Bank (or telephonic notice promptly confirmed in writing) not
later than 11:00 a.m. New York, New York time, three Business Days before the
date of prepayment with respect to prepayments of Libor Rate Loans, or
11:00 a.m. New York, New York time on the proposed date of prepayment with
respect to Alternate Base Rate Loans. Each notice shall be irrevocable and shall
specify the date and amount of prepayment and whether such prepayment is of
Libor Rate Loans or Alternate Base Rate Loans or a combination thereof, and if a
combination thereof, the amount of prepayment allocable to each. If such notice
is given, the Company shall make such prepayment, and the amount specified in
such notice shall be due and payable, on the date specified therein. Each
partial prepayment pursuant to this Section 3.03 hereof shall be in a principal
amount of (i) $1,000,000 or whole multiples of $1,000,000 in excess thereof with
respect to Libor Rate Loans and (ii) $1,000,000 or whole multiples of $1,000,000
in excess thereof with respect to Alternate Base Rate Loans. All prepayments
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of prepayment.

22



--------------------------------------------------------------------------------



 



          (b) Mandatory. The Company shall apply the net cash proceeds (after
costs and expenses) realized by the Company upon any Debt Issuance or Equity
Issuance to prepay the outstanding Term Loans hereunder. Such net proceeds shall
be paid to the Bank promptly upon the closing of any such Debt Issuance or
Equity Issuance and will be applied by the Bank to the remaining installments of
the outstanding Term Loans in the inverse order of maturity. Such prepayments
shall be applied first to the Term Loan having the latest maturity date until
paid in full, and thereafter to the remaining Term Loans in inverse order of
their respective maturity dates.
       All prepayments shall be applied, first to Alternate Base Rate Loans
outstanding and second, to Libor Rate Loans outstanding, in such order as the
Bank shall determine in its sole and absolute discretion. All prepayments shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment. All partial prepayments of the Term Loans shall be applied
to the remaining installments of principal in inverse order of maturity.
     SECTION 3.04. Fees.
          (a) The Company agrees to pay to the Bank a non-refundable upfront fee
of $62,500, which fee shall be payable on the Closing Date.
          (b) The Company shall pay to the Bank a commission with respect to
each Standby Letter of Credit equal to the product of (i) the applicable SBLC
Rate on the date of issuance multiplied by (ii) the face amount of such  Standby
Letter of Credit, which commission shall be payable as follows: twenty five
percent (25%) of the aggregate commission shall be payable on the issuance of
such Standby Letter of Credit and twenty five percent (25%) of the aggregate
commission shall be payable on the first day of following three quarterly
periods thereafter. The Company shall pay to the Bank, with respect to each
Commercial Letter of Credit 0.25% of the stated amount of such Commercial Letter
of Credit upon its issuance and 0.25% of the amount drawn under such Letter of
Credit or, in the event of termination or expiration, available to be drawn
under such Commercial Letter of Credit. In addition, the Company shall pay to
the Bank, on demand, all customary fees charged by the Bank with respect to the
issuance, processing and administration of Letters of Credit (including, without
limitation, amendments, renewals or extensions of letters of credit), all
subject to such standard minimums now or hereinafter in effect.
          (c) Simultaneously with the funding of a Term Loan, the Company agrees
to pay to the Bank a nonrefundable structuring fee equal to one-quarter of one
percent (0.25%) of the amount of such Term Loan.
     SECTION 3.05. Inability to Determine Interest Rate. In the event that the
Bank shall have determined (which determination shall be conclusive and binding
upon the Company) that, by reason of circumstances affecting the London
interbank market, adequate and reasonable means do not exist for ascertaining
the Reserve Adjusted Libor applicable pursuant to Section 3.01(b) for any
requested Interest Period with respect to (a) the making of a Libor Rate Loan,
(b) a Libor Rate Loan that will result from the requested conversion of an
Alternate Base Rate Loan to a Libor Rate Loan or a Libor Rate Loan of one type
into a Libor Rate Loan of another type, or (c) the continuation of a Libor Rate
Loan beyond the expiration of the then current Interest Period with respect
thereto, the Bank shall forthwith give notice by telephone of such

23



--------------------------------------------------------------------------------



 



determination, promptly confirmed in writing, to the Company of such
determination. Until the Bank notifies the Company that the circumstances giving
rise to the suspension described herein no longer exist (which notification
shall be given promptly by the Bank either verbally or in writing and, if
verbally, promptly confirmed in writing,), the Company shall not have the right
to request or continue a Libor Rate Loan or to convert an Alternate Base Rate
Loan to a Libor Rate Loan.
     SECTION 3.06. Illegality. Notwithstanding any other provisions herein, if
any introduction of or change in any law, regulation, treaty or directive or in
the interpretation or application thereof shall make it unlawful for the Bank to
make or maintain Libor Rate Loans as contemplated by this Agreement, the Bank
shall forthwith give notice by telephone of such circumstances, promptly
confirmed in writing, and (a) the commitment of the Bank to make and to allow
conversion to or continuations of Libor Rate Loans shall forthwith be cancelled
for the duration of such illegality and (b) the Loans then outstanding as Libor
Rate Loans, if any, shall be converted automatically to Alternate Base Rate
Loans on the next succeeding last day of each Interest Period applicable to such
Libor Rate Loans or within such earlier period as may be required by law. The
Company shall pay to the Bank, upon demand, any additional amounts required to
be paid pursuant to Section 3.08 hereof.
     SECTION 3.07. Increased Costs.
     (a) In the event that any introduction of or change in, on or after the
date hereof, any applicable law, regulation, treaty, order, directive or in the
interpretation or application thereof (including, without limitation, any
request, guideline or policy, whether or not having the force of law, of or from
any central bank or other governmental authority, agency or instrumentality and
including, without limitation, Regulation D), by any authority charged with the
administration or interpretation thereof shall occur, which:
     (i) shall subject the Bank to any tax of any kind whatsoever with respect
to this Agreement, any Note, any Loan, or change the basis of taxation of
payments to the Bank of principal, interest, fees or any other amount payable
hereunder (other than any tax that is measured with respect to the overall net
income of the Bank or lending office of the Bank and that is imposed by the
United States of America, or any political subdivision or taxing authority
thereof or therein, or by any jurisdiction in which the Bank’s lending office is
located, or by any jurisdiction in which the Bank is organized, has its
principal office or is managed and controlled); or
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement (whether or not having the force of law)
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of the Bank; or
     (iii) shall impose on the Bank any other condition, or change therein
directly relating to this Agreement, any Note or any Loan; and the result of any
of the foregoing is to increase the cost to the Bank of making, renewing or
maintaining or participating in advances or extensions of credit hereunder or to
reduce any amount receivable hereunder, in each case by an amount which the Bank
deems material, then, in

24



--------------------------------------------------------------------------------



 



any such case, the Company shall pay the Bank, upon demand, such additional
amount or amounts as will reimburse the Bank for such increased costs or
reduction.
     (b) If the Bank shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank (or any lending office of the
Bank) or the Bank’s holding company, with any request or directive regarding
capital adequacy (whether or not having the force of the law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the Bank’s capital or on the capital of the
Bank’s holding company as a consequence of its obligations hereunder to a level
below that which the Bank could have achieved but for such adoption, change or
compliance (taking into consideration the Bank’s policies and the policies of
the Bank’s holding company with respect to capital adequacy) by an amount deemed
by the Bank to be material, then from time to time, the Company shall pay to the
Bank, the additional amount or amounts as will reimburse the Bank or the Bank’s
holding company for such reduction directly relating to this Agreement, any Note
or any Loan. The Bank’s determination of such amounts, upon presentation thereof
to the Company, shall be conclusive and binding on the Company absent manifest
error.
     (c) A certificate of the Bank setting forth the basis and calculation of
any such determination, and the amount or amounts payable pursuant to
Sections 3.07(a) and 3.07(b) above, shall be conclusive absent manifest error.
The Company shall pay the Bank the amount shown as due on any such certificate
within 10 days after receipt thereof.
     SECTION 3.08. Indemnity. The Company agrees to indemnify the Bank and to
hold the Bank harmless from any loss, cost or expense which the Bank may sustain
or incur, including, without limitation, interest or fees payable by the Bank to
lenders of funds obtained by it in order to maintain Libor Rate Loans hereunder,
as a consequence of (a) default by the Company in payment of the principal
amount of or interest on any Libor Rate Loan, (b) default by the Company to
accept or make a borrowing of a Libor Rate Loan or a conversion into or
continuation of a Libor Rate Loan after the Company has requested such
borrowing, conversion or continuation, (c) default by the Company in making any
prepayment of any Libor Rate Loan after the Company gives a notice in accordance
with Section 3.03 of this Agreement and/or (d) the making of any payment or
prepayment (whether mandatory or optional) of a Libor Rate Loan or the making of
any conversion of a Libor Rate Loan to an Alternate Base Rate Loan on a day
which is not the last day of the applicable Interest Period with respect
thereto. A certificate of the Bank setting forth the basis, the calculation of
any such determination and such amounts shall be conclusive absent manifest
error. The Company shall pay the Bank the amount shown as due on any certificate
within ten days after receipt thereof.
     SECTION 3.09. Taxes. Except as required by law, all payments made by the
Company under this Agreement shall be made free and clear of, and without
reduction for or on account of, any present or future taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
income and franchise taxes imposed on the Bank by (i) the United States of
America or any political subdivision or taxing authority thereof or therein,
(ii) the jurisdiction under the laws of which the Bank is organized or in which
it has its principal

25



--------------------------------------------------------------------------------



 



office or is managed and controlled or any political subdivision or taxing
authority thereof or therein, or (iii) any jurisdiction in which the Bank’s
lending office is located or any political subdivision or taxing authority
thereof or therein (such non-excluded taxes being called “Taxes”). If any Taxes
are required to be withheld from any amounts payable to the Bank hereunder, or
under any Note, the amount so payable to the Bank shall be increased to the
extent necessary to yield to the Bank (after payment of all Taxes and free and
clear of all liability in respect of such Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the Notes. Whenever any Taxes are payable by the Company, as
promptly as possible thereafter, the Company shall send to the Bank, as the case
may be, a certified copy of an original official receipt showing payment
thereof. If the Company fails to pay Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Company shall indemnify the Bank for any incremental
taxes, interest or penalties that may become payable by the Bank as a result of
any such failure together with any actual expenses payable by the Bank in
connection therewith.
     SECTION 3.10. Payments. All payments (including prepayments) to be made by
the Company on account of principal, interest, fees and reimbursement
obligations shall be made without set-off or counterclaim and shall be made to
the Bank, at the Payment Office of the Bank in Dollars in immediately available
funds not later than 12:00 noon, New York, New York time, on the date on which
they are payable. The Bank may, in its sole discretion, directly charge
principal and interest payments due in respect of the Loans to the Company’s
accounts at the Payment Office or other office of the Bank. Except as otherwise
provided in the definition of “Interest Period”, if any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.
     SECTION 3.11. Disbursement of Loans. The Bank shall make the Loans
available to the Company at the Payment Office by crediting the account of the
Company with such amount and in like funds.
     SECTION 3.12. Manner of Payment. The Bank may (but shall not be obligated
to) debit any deposit account of the Company with the Bank for the amount of any
such payment. The Bank may in its sole discretion directly charge one or more of
the Company’s accounts at the Payment Office or other office of the Bank for all
interest and principal payments due in respect of the Loans and all fees payable
hereunder. Except as otherwise provided in the definition of “Interest Period”,
if any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     In order to induce the Bank to enter into this Agreement and to make the
Loans herein provided for, the Company represents and warrants to the Bank that:
     SECTION 4.01. Organization, Corporate Powers, etc. The Company and each

26



--------------------------------------------------------------------------------



 



Guarantor (i) is a corporation duly incorporated, or a limited liability company
duly formed, validly existing and in good standing under the laws of the state
of its incorporation or formation, (ii) has the power and authority to own
properties and to carry on its business as now being conducted, (iii) is duly
qualified to do business in every jurisdiction wherein the conduct of its
business or the ownership of its properties are such as to require such
qualification, (iv) has the power to execute and perform each of the Loan
Documents to which it is a party, (v) with respect to the Company, has the power
to borrow hereunder and to execute and deliver the Notes, and (vi) is in
compliance with all applicable federal, state and local laws, rules and
regulations except where the failure to be in compliance could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 4.02. Authorization of Borrowing, Enforceable Obligations. The
execution, delivery and performance by the Company of this Agreement, and the
other Loan Documents to which it is a party, the borrowings by the Company
hereunder, and the execution, delivery and performance of each Guarantor of the
Loan Documents to which such Guarantor is a party, (a) have been duly authorized
by all requisite corporate or limited liability company action, (b) will not
violate or require any consent under (i) any provision of law applicable to the
Company or any Guarantor, any governmental rule or regulation, or the
Certificate of Incorporation, By-laws, or other organizational documents, as
applicable, of the Company or any Guarantor or (ii) any order of any court or
other agency of government binding on the Company or any Guarantor or any
indenture, agreement or other instrument to which the Company or any Guarantor
is a party, or by which the Company or any Guarantor or any of its property is
bound, and (c) will not be in conflict with, result in a breach of or constitute
(with due notice and/or lapse of time) a default under, any such indenture,
agreement or other instrument, or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the property or
assets of the Company or any Guarantor other than as contemplated by this
Agreement or the other Loan Documents. This Agreement and each other Loan
Document to which the Company and each Guarantor is a party, constitutes a
legal, valid and binding obligation of the Company and each Guarantor as the
case may be, enforceable against the Company and each Guarantor, as the case may
be, in accordance with its terms.
     SECTION 4.03. Financial Condition. The Company has heretofore furnished to
the Bank (a) the audited Consolidated balance sheet of Company and its
Subsidiaries and the related audited statements of income, retained earnings and
cash flow of Company and its Subsidiaries prepared by Ernst & Young, LLP,
certified accountants, for the fiscal year ended June 30, 2008 and (b) the
unaudited Consolidated balance sheet of the Company and its Subsidiaries and the
related unaudited statements of income, retain earning and cash flow of the
Company and its Subsidiaries for the six-month period ended December 31, 2008
(collectively, the “financial statements”). The financial statements were
prepared in conformity with Generally Accepted Accounting Principles and, to the
Company’s knowledge, fairly present the financial position and results of
operations of the Company and its Subsidiaries as of the date of such financial
statements and for the periods to which they relate and, since the date of such
financial statements, no material adverse change in the business, operations or
assets or condition (financial or otherwise) of the Company and its Subsidiaries
has occurred. The Company shall deliver to the Bank a certificate by the Chief
Financial Officer of the Company to that effect on the Closing Date. There are
no obligations or liabilities, contingent or otherwise, of the Company and its
Subsidiaries which are not reflected on such statements other than obligations
incurred in the ordinary course of the Company’s business since the date of such
financial

27



--------------------------------------------------------------------------------



 



statements or specifically disclosed elsewhere in this Agreement or any schedule
hereto, subject, however, to normal year-end adjustments with respect to the
unaudited financial statements referred to above.
     SECTION 4.04. Taxes. The Company and each Guarantor has filed or caused to
be filed all federal, state and local tax returns which are required to be
filed, and has paid or has caused to be paid all taxes as shown on said returns
or on any assessment received by them, to the extent that such taxes have become
due, except taxes which are being contested in good faith and which are reserved
against in accordance with Generally Accepted Accounting Principles.
     SECTION 4.05. Title to Properties. The Company and each Guarantor has good
and marketable title to their respective properties and assets, except for such
properties and assets as have been disposed of since the date of such financial
statements as no longer used or useful in the conduct of their respective
business or as have been disposed of in the ordinary course of business, and all
such properties and assets are free and clear of all Liens, except as permitted
by Section 7.01.
     SECTION 4.06. Litigation.
          (a) There are no actions, suits or proceedings (whether or not
purportedly on behalf of the Company or any Guarantor) pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Guarantor at law or in equity or before or by any Governmental Authority, which
involve any of the transactions contemplated herein or which, if adversely
determined against the Company or such Guarantor, could reasonably be expected
to result in a Material Adverse Effect.
          (b) Neither the Company nor any Guarantor is in default with respect
to any judgment, writ, injunction, decree, rule or regulation of any
Governmental Authority, other than as set forth on Schedule VI hereto.
     SECTION 4.07. Agreements. Neither the Company nor any Guarantor is a party
to any agreement or instrument or subject to any charter or other corporate
restriction or any judgment, order, writ, injunction, decree or regulation which
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Guarantor is in default in any manner which could have a
Material Adverse Effect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party.
     SECTION 4.08. Compliance with ERISA. Each Plan is in compliance with ERISA;
no Plan is insolvent or in reorganization, no Plan has an Unfunded Current
Liability, and no Plan has an accumulated or waived funding deficiency or
permitted decreases in its funding standard account within the meaning of
Section 412 of the Code; neither the Company nor any ERISA Affiliate nor any
Guarantor has incurred any material liability to or on account of a Plan
pursuant to Section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA or expects to
incur any liability under any of the foregoing sections on account of the
termination of participation in or contributions to any such Plan, no
proceedings have been instituted to terminate any Plan, no condition exists
which presents a risk to the Company or any Guarantor of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no lien imposed under the Code or ERISA on the assets of the Company or
any Guarantor exists or is

28



--------------------------------------------------------------------------------



 



likely to arise on account of any Plan; and the Company, and each Guarantor may
terminate contributions to any other employee benefit plans maintained by them
without incurring any material liability to any person interested therein.
     SECTION 4.09. Federal Reserve Regulations; Use of Proceeds.
          (a) Neither the Company nor any Guarantor is engaged principally in,
nor has as one of its important activities, the business of extending credit for
the purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as amended to the date hereof). If requested by the Bank, the
Company will, and will cause each Guarantor to, furnish to the Bank such a
statement on Federal Reserve Form U-1.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or to carry margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock, or to refund indebtedness originally
incurred for such purposes, or (ii) for any purpose which violates or is
inconsistent with the provisions of the Regulations T, U, or X of the Board of
Governors of The Federal Reserve System.
          (c) The proceeds of the Loans shall be used solely for the purposes
permitted under Section 3.02.
     SECTION 4.10. Approvals. No registration with or consent or approval of, or
other action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by the
Company or any Guarantor, or with the execution and delivery of other Loan
Documents to which it is a party or, with respect to the Company, the borrowings
hereunder.
     SECTION 4.11. Subsidiaries and Affiliates. Attached hereto as Schedule I is
a correct and complete list of the Company’s Subsidiaries and Affiliates showing
as to each Subsidiary and Affiliate, its name, the jurisdiction of its
incorporation or formation, its shareholders or other owners of an interest in
each Subsidiary and the number of outstanding shares or other ownership interest
owned by each shareholder or other owner of an interest. Lyman Maryland
Properties, LLC, a Utah limited liability company, was dissolved on or about
February 25, 2008.
     SECTION 4.12. Hazardous Materials. Except as set forth in environmental
reports provided to the Bank, the Company and each Guarantor are each in
compliance with all federal, state or local laws, ordinances, rules or
regulations governing Hazardous Materials and (a) neither the Company nor any
Guarantor has used Hazardous Materials on, from, or affecting any property now
owned or occupied by the Company or any Guarantor in any manner which violates
federal, state or local laws, ordinances, rules or regulations governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials; and (b) to the best knowledge of
the Company and each Guarantor, no prior owner of any such property or any
tenant, subtenant, prior tenant or prior subtenant has used Hazardous Materials
on, from, or affecting such property in any manner which violates federal, state
or local laws, ordinances, rules or regulations governing the use, storage,
treatment,

29



--------------------------------------------------------------------------------



 



transportation, manufacture, refinement, handling, production or disposal of
Hazardous Materials, except where failure to so comply could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 4.13. Investment Company Act. Neither the Company nor any Guarantor
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
     SECTION 4.14. No Default. No event has occurred and is continuing and no
condition exists which constitutes a Default or an Event of Default.
     SECTION 4.15. Material Contracts. Each Material Contract of the Company and
each Guarantor (i) is in full force and effect and is binding upon and
enforceable against the Company or each Guarantor, as the case may be, and, to
the knowledge of the Company, all other parties thereto in accordance with its
terms, and (ii) there exists no default under any Material Contract by the
Company or any Guarantor or, to the knowledge of the Company, by any other party
thereto which has not been fully cured or waived.
     SECTION 4.16. Permits and Licenses. Each of the Company and each Guarantor
has all obtained all material licenses, permits, franchises, or other
governmental authorizations necessary to the ownership of its property or to the
conduct of its activities, and shall obtain all such licenses, permits,
franchises, or other governmental authorizations as may be required in the
future to the extent that the failure to obtain them would materially and
adversely affect the ability of the Company or any Guarantor to conduct its
activities as currently conducted, or in the future may be conducted, or the
condition (financial or otherwise) of the Company or any Guarantor.
     SECTION 4.17. Compliance with Law. The Company and each Guarantor are each
in compliance with all laws, rules, regulations, orders and decrees which are
applicable to the Company or any Guarantor, or to any of their respective
properties, which the failure to comply with could reasonably be expected to
have a Material Adverse Effect.
     SECTION 4.18. Disclosure. No representation or warranty of the Company or
any Guarantor contained in this Agreement, any other Loan Document, or any other
document, certificate or written statement furnished to the Bank by or on behalf
of the Company or any Guarantor for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which they were made.
     SECTION 4.19. Security Documents. To the best of its knowledge, each
Security Document executed by the Company and the Guarantor shall constitute a
valid and continuing lien on and security interest in the collateral referred to
in such Security Document in favor of the Bank prior to all other Liens, claims
and right of all other Persons, other than Permitted Liens, and shall be
enforceable as such against all other Persons.
     SECTION 4.20. Globecomm UK and Lyman Maryland Properties. Globecomm Systems
Europe Ltd., a United Kingdom corporation, and Lyman Maryland Properties, LLC, a

30



--------------------------------------------------------------------------------



 



Utah limited liability company, have each been dissolved and are no longer in
existence.
ARTICLE V
CONDITIONS OF LENDING
     SECTION 5.01. Conditions To Initial Loans. The obligation of the Bank to
make the Loans hereunder is subject to the following conditions precedent:
          (a) Revolving Credit Note. On or prior to the Closing Date, the Bank
shall have received the Revolving Credit Note duly executed by the Company.
          (b) Other Loan Documents. On or prior to the Closing Date, the Bank
shall have received (i) the Guaranties duly executed by each of the Guarantors,
and (ii) the Security Documents, each duly executed by the Company and each
Guarantor, as applicable, along with financing statements on form UCC-1
describing the collateral covered by the Security Agreement.
          (c) Supporting Documents. The Bank shall have received on or prior to
the Closing Date (a) a certificate of the Secretary or an Assistant Secretary of
the Company and of each Guarantor dated the Closing Date and certifying (i) that
attached thereto is a true and complete copy (including any amendments thereto)
of the Certificate of Incorporation and the By-laws or the Articles of
Organization and the Operating Agreement, as applicable, of the Company or such
Guarantor; (ii) that attached thereto is a true and complete copy of resolutions
adopted by the Board of Directors of the Company and each Guarantor, authorizing
the execution, delivery and performance of this Agreement and of each Loan
Document to be delivered on the Closing Date to which it is a party and, with
respect to the Company, the borrowings hereunder; and (iii) the incumbency and
specimen signature of each officer of the Company and each Guarantor executing
each Loan Document to which the Company or a Guarantor is a party and any
certificates or instruments furnished pursuant hereto or thereto, and a
certification by another officer of the Company and each Guarantor as to the
incumbency and signature of the Secretary or Assistant Secretary of the Company
and each Guarantor; and (b) such other documents as the Bank may reasonably
request.
          (d) Opinion of Counsel. On the Closing Date, the Bank shall have
received a written opinion of counsel for the Company and the Guarantors dated
the Closing Date and addressed to the Bank substantially in the form of
Exhibit F attached hereto.
          (e) No Material Adverse Changes. There shall not have occurred in the
sole opinion of the Bank reasonably applied, any material adverse change in the
business, operations, performance, properties or condition, financial or
otherwise, of the Company or any Guarantor since December 31, 2008.
          (f) Fees. The Company shall have paid all costs and expenses incurred
by the Bank in connection with the negotiation, preparation and execution of the
Loan Documents (including, without limitation, the expenses and reasonable fees
of counsel).
          (g) Assets Free from Liens. Prior to the Closing Date, the Bank shall
have received UCC-1 financing statement, tax and judgment lien searches
evidencing that the

31



--------------------------------------------------------------------------------



 



Company’s and each Guarantor’s accounts receivable, inventory, equipment and all
other assets of the Company and each Guarantor are free and clear of all Liens
except Permitted Liens.
          (h) Insurance. The Bank shall receive, on or prior to the Closing
Date, certificates of insurance covering the personal property and the business
of the Company and the Guarantors (including with respect to general liability
and products liability insurance), which certificates shall designate the Bank
as a loss payee and additional insured, in form and substance reasonably
satisfactory to the Bank together with copies of the related insurance policies
with proper endorsements to reflect the Bank’s interests.
          (i) Due Diligence. The Bank shall have results satisfactory to it of
its due diligence checkings with respect the Company, the Guarantors, including,
without limitation, litigation checkings, customer checkings, bank checkings,
judgment, tax and bankruptcy searches, in all jurisdictions deemed necessary by
the Bank and its counsel.
          (j) Completion of Proceedings. All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents shall be reasonably satisfactory
in form and substance to the Bank and its counsel.
          (k) Other Information, Documentation. The Bank shall receive such
other consents, approvals and further information and documentation as it may
reasonably require, including, but not limited, to any information or
documentation relating to compliance by the Company and each Guarantor with the
requirements of all federal, state and local laws, ordinances, rules,
regulations or policies governing the use, storage, treatment, transportation,
refinement, handling, production or disposal of Hazardous Materials.
     SECTION 5.02. Conditions to Term Loans The obligation of the Bank to make
any Term Loan hereunder is subject to the conditions precedent set forth in
Sections 5.01 and 5.03 of this Article V and the following conditions precedent:
          (a) Term Loan Note. The Company shall deliver to the Bank a duly
executed Term Loan Note appropriately completed in an amount equal to the
aggregate principal amount of the Term Loan to be funded on a Borrowing Date.
          (b) Acquisition Documents. The Bank shall have received the
information and documents required to be delivered to the Bank as described in
the definition of Permitted Acquisition.
     SECTION 5.03. Conditions to All Loans and Letters of Credit. The obligation
of the Bank to make each Loan hereunder and the obligation of the Bank to issue,
amend, renew or extend any Letter of Credit, including, without limitation, the
initial Loan and Existing Letters of Credit, are subject to the conditions
precedent set forth in Section 5.01 and, to the extent applicable, the
conditions in Sections 5.02, and the following conditions precedent:
          (a) Representations and Warranties. The representations and warranties
by the Company and each Guarantor pursuant to this Agreement and the Loan
Documents to which

32



--------------------------------------------------------------------------------



 



each is a party shall be true and correct in all material respects on and as of
the Borrowing Date or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, with the same effect as though such
representations and warranties had been made on and as of such date and an
Executive Officer shall deliver a certificate to the Bank with respect thereto.
          (b) No Default. The Company and each Corporate Guarantor shall be in
compliance with all the terms and provisions set forth herein or in any other
Loan Document on their part to be observed or performed, and no Default or Event
of Default, shall have occurred and be continuing on the Borrowing Date or on
the date of issuance, amendment, renewal or extension of a Letter of Credit or
will result after giving effect to the Loan requested or the requested issuance,
amendment, renewal or extension of a Letter of Credit.
          (c) Availability. After giving effect to any requested Revolving
Credit Loan or Letter of Credit, the Aggregate Outstandings shall not exceed the
Total Credit Commitment.
          (d) Notice of Borrowing. The Bank shall have received a notice of
borrowing duly executed by an Executive Officer of the Company with respect to
the requested Loan or issuance, amendment, renewal or extension of the requested
Letter of Credit.
          (e) Additional Documentation. With respect to the issuance, amendment,
renewal or extension of any Letter of Credit, the Bank shall have received the
documents and instruments requested by the Bank in accordance with the last
sentence of Section 2.05(a).
ARTICLE VI
AFFIRMATIVE COVENANTS
     The Company covenants and agrees with the Bank that so long as any Loan
remains in effect or any of the principal of or interest on any Note or any
other Obligations hereunder shall be unpaid it will, and will cause each
Guarantor to:
     SECTION 6.01. Corporate Existence, Properties, etc. Do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence, rights and franchises and comply with all laws applicable to it; at
all times maintain, preserve and protect all franchises and trade names and
preserve all of its property used or useful in the conduct of its business and
keep the same in good repair, working order and condition (ordinary wear and
tear excepted), and from time to time make, or cause to be made, all needful and
proper repairs, renewals, replacements, betterments and improvements thereto so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; at all times keep its insurable
properties adequately insured and maintain (i) insurance to such extent and
against such risks, including fire, as is customary with companies in the same
or similar businesses, (ii) workmen’s compensation insurance in the amount
required by applicable law, and (iii) public liability insurance, which shall
include product liability insurance, in the amount customary with companies in
the same or similar business against claims for personal injury or death on
properties owned, occupied or controlled by it, (iv) such other assistance as
may be required by law or may be reasonably required by the Bank. Each such
policy of insurance of the Company and its Subsidiaries shall name the Bank as a
loss payee, additional insured and mortgagee, as the case may be, and shall
provide for at least thirty (30) days’ prior written notice to the Bank of any
modification or cancellation of such policies. The Company shall provide to

33



--------------------------------------------------------------------------------



 



the Bank promptly upon receipt thereof evidence of the annual renewal of each
such policy.
     SECTION 6.02. Payment of Indebtedness, Taxes, etc.
          (a) Pay all indebtedness and obligations, now existing or hereafter
arising, as and when due and payable, except where (i) the validity, amount, or
timing thereof is being contested in good faith and by appropriate proceedings,
which proceedings shall include good faith negotiations, (ii) the Company or
such Guarantor has set aside on its books adequate reserves with respect thereto
in accordance with Generally Accepted Accounting Principles, and (iii) the
failure to make such payment pending such contest could not reasonably be
expected to have a Material Adverse Effect; provided that the Company and each
Guarantor will pay or cause to be paid all such indebtedness and obligations
upon the commencement of proceedings to foreclose any lien which has attached as
security therefore.
          (b) Pay and discharge or cause to be paid and discharged promptly all
taxes, assessments and government charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that neither the Company nor any Guarantor shall be required
to pay and discharge or cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and the Company or such
Guarantor, as the case may be, shall have set aside on its books adequate
reserves determined in accordance with Generally Accepted Accounting Principles
with respect to any such tax, assessment, charge, levy or claim so contested;
and further, provided that, subject to the foregoing provisos, the Company and
each Guarantor will pay or cause to be paid all such taxes, assessments,
charges, levies or claims upon the commencement of proceedings to foreclose any
lien which has attached as security therefore.
     SECTION 6.03. Financial Statements, Reports, etc. Furnish to the Bank:
          (a) as soon as available and in any event within seventy five
(75) days of the end of the fiscal year of the Company, the audited consolidated
financial statements of the Company and its Subsidiaries which shall include the
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year, together with the consolidated statement of income and
statement of cash flows for the Company and its Subsidiaries for such fiscal
year and as of the end of and for the prior fiscal year, all prepared in
accordance with Generally Accepted Accounting Principles and accompanied by an
opinion thereon of Ernst & Young, LLP or other nationally recognized independent
certified public accountants reasonably acceptable to the Bank (the “Auditor”)
which opinion shall not include a going concern explanatory paragraph, or a
qualification or exception as to the scope of the audit,
          (b) as soon as available and in any event within sixty (60) days after
the end of each of the first, second and third fiscal quarters of the Company,
the unaudited consolidated financial statements of the Company and its
Subsidiaries, which shall include the unaudited consolidated balance sheet of
the Company and its Subsidiaries as of the end of each such quarter, together
with the consolidated statement of income and statement of cash flows of the
Company and its Subsidiaries for each such quarter and for the period commencing
at the end of

34



--------------------------------------------------------------------------------



 



the previous fiscal year and ending with the end of such quarter, all in
reasonable detail stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year, all prepared by or
under the supervision of the Chief Financial Officer of the Company in
accordance with Generally Accepted Accounting Principles;
          (c) a certificate prepared and signed by the Auditor with each
delivery required by clause (a) and a certificate prepared and signed by the
Chief Financial Officer with each delivery required by clause (a) and (b),
stating whether the Auditor or Chief Financial Officer, as the case may be,
shall have obtained knowledge of any Default or Event of Default, together with
a certificate of the Chief Financial Officer of the Company demonstrating that
as of the last day of the relevant fiscal year or quarter, as applicable, the
Company was in compliance with the financial condition covenants set forth in
Section 7.13 hereof;
          (d) on or prior to the twenty-fifth (25th) day of each fiscal quarter
of the Company a detailed schedule describing all accounts receivable and
accounts payable of the Company and its Subsidiaries certified by the Chief
Financial Officer of the Company and current as of the last Business Day of the
preceding month, all in form satisfactory to the Bank;
          (e) promptly after filing thereof, copies of all financial statements
and reports that the Company sends to its shareholders, and copies of all
regular, periodic and special financial information, proxy materials, reports
and other information which the Company or any Guarantor shall file with the
Securities and Exchange Commission;
          (f) promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in a Material
Adverse Effect;
          (g) promptly, from time to time, such other information regarding the
operations, business affairs and condition, financial or otherwise, of the
Company or any Guarantor as the Bank may reasonably request; and
          (h) The Bank acknowledges and agrees that the Company may satisfy the
requirements of clauses (a) and (b) above by delivering to the Bank copies of
the Company’s annual and quarterly reports on Forms 10K and 10Q, respectively.
     SECTION 6.04. Access to Premises and Records. Maintain financial records in
accordance with Generally Accepted Accounting Principles and permit
representatives of the Bank to have access during normal business hours to the
premises of the Company (and upon reasonable advance notice so long as no
Default or Event of Default has occurred and is then continuing) and each
Guarantor upon request, and to examine and make excerpts from the minute books,
books of accounts, reports and other records and to discuss the affairs,
finances and accounts of the Company and the Guarantors with their respective
principal officers or with their respective independent accountants and to
conduct such field audits (including, without limitation, field audits of the
Company’s and each Guarantor’s accounts receivable and their respective books
and records and inspection, examination and verification of the collateral for
the Loans) at the Company’s expense, as such representatives reasonably deem
necessary, provided, the Company shall bear the cost of not more than one
(1) such audit in any calendar

35



--------------------------------------------------------------------------------



 



year unless an Event of Default has occurred, in which case, the Company shall
also bear the cost of an audit, if any, performed by the Bank in connection with
such Event of Default.
     SECTION 6.05. Notice of Adverse Change. Promptly notify the Bank in writing
of (a) any change in the business or the operations which, in the good faith
judgment of such officer, could reasonably be expected to have a Material
Adverse Effect disclosing the nature thereof, and (b) any information which
indicates that any financial statements which are the subject of any
representation contained in this Agreement, or which are furnished to the Bank
pursuant to this Agreement, fail, in any material respect, to present fairly the
financial condition and results of operations purported to be presented therein,
disclosing the nature thereof.
     SECTION 6.06. Notice of Default. Promptly notify the Bank of any Default or
Event of Default which shall have occurred, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action
which is proposed to be taken with respect thereto.
     SECTION 6.07. Notice of Litigation. Give the Bank prompt written notice of
any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which, if adversely determined
against the Company or any Guarantor on the basis of the allegations and
information set forth in the complaint or other notice of such action, suit or
proceeding, or in the amendments thereof, if any, could reasonably be expected
to have a Material Adverse Effect.
     SECTION 6.08. ERISA. Promptly deliver to the Bank a certificate by the
Chief Financial Officer setting forth details as to such occurrence and such
action, if any, which the Company, such Guarantor or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given to or filed with or by the Company, such Guarantor, ERISA Affiliate,
the PBGC, a Plan participant or the Plan Administrator, with respect thereto:
that a Reportable Event has occurred, that an accumulated funding deficiency has
been incurred or an application may be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code with respect to a Plan, that a Plan has been or
may be terminated, reorganized, partitioned or declared insolvent under Title IV
of ERISA, that a Plan has an Unfunded Current Liability giving rise to a lien
under ERISA, that proceedings may be or have been instituted to terminate a
Plan, that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan, or that the Company, any Guarantor
or any ERISA Affiliate will or may incur any liability (including any contingent
or secondary liability) to or on account of the termination of or withdrawal
from a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA. The Company
will deliver to the Bank a complete copy of the annual report (Form 5500) of
each Plan required to be filed with the Internal Revenue Service. In addition to
any certificates or notices delivered to the Bank pursuant to the first sentence
hereof, copies of annual reports and any other notices received by the Company
or any Guarantor required to be delivered to the Bank hereunder shall be
delivered to the Bank no later than 10 days after the later of the date such
report or notice has been filed with the Internal Revenue Service or the PBGC,
given to Plan participants or received by the Company or a Guarantor.
     SECTION 6.09. Compliance with Applicable Laws. Comply with the requirements
of all applicable laws, rules, regulations and orders of any governmental
authority.

36



--------------------------------------------------------------------------------



 



     SECTION 6.10. SubsidiariesSECTION 6.11. . Give the Bank prompt written
notice of the creation, establishment or acquisition, in any manner, of any
Subsidiary not existing as a Subsidiary on the Closing Date. The Company or a
Guarantor, as appropriate, (a) shall execute a Pledge Agreement (or such other
agreement as shall be required by the Bank), as applicable, with respect to 65%
of the capital stock or other ownership interest of each First-Tier Subsidiary
of such Person which is or becomes a Non-Domestic Subsidiary, (b) shall cause
each Subsidiary of such Person which is a Domestic Subsidiary to execute a
joinder agreement with respect to the Guaranty and the Security Agreement,
pursuant to which such Subsidiary becomes a “Guarantor” and “Grantor” under the
Guaranty and the Security Agreement, respectively, (c) shall deliver an opinion
of counsel, simultaneously with the delivery of (i) any Pledge Agreement
executed pursuant to clause (a) above, that such Pledge Agreement is valid and
enforceable in the jurisdiction of formation of such Non-Domestic Subsidiary,
provided that if such opinion, in connection with the delivery of any Pledge
Agreement executed pursuant to clause (a) above cannot be provided, the Company,
such Guarantor or such Non-Domestic Subsidiary, as appropriate, shall execute
any additional documents that may be required in order to perfect the lien
granted by such Pledge Agreement in such jurisdiction and to enable such counsel
to deliver an acceptable opinion with respect thereto and (ii) the joinder
agreement executed pursuant to clause (b) above, an Opinion of Counsel,
substantially in the form of Exhibit F hereto, with respect to such new Domestic
Subsidiary; in the case of both (a), (b) and (c) within ten (10) Business Days
after the creation, establishment or acquisition of such Domestic Subsidiary or
Non-Domestic Subsidiary and in connection therewith shall deliver or cause to be
delivered such proof of corporate action, incumbency of officers and other
documents as are consistent with those delivered as to each Domestic Subsidiary
or Non-Domestic Subsidiary pursuant to Section 5.01 hereof on the Closing Date,
or as the Bank may request, each in form and substance satisfactory to the Bank,
provided that the Company and the Bank agree that the Company shall deliver to
the Bank, within thirty (30) days of the Closing Date, those documents and
agreements described herein which are to be provided with respect to B.V. Mach 6
B.V., a wholly-owned Non-Domestic Subsidiary of the Company.
     SECTION 6.11. Default in Other AgreementsSECTION 1.01. . Promptly notify
the Bank of any default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which the Company or any Guarantor is a party which could
reasonably be expected to have a Material Adverse Effect.
     SECTION 6.12. Operating Accounts. Maintain its primary operating account at
the Bank.
     SECTION 6.13. Environmental Laws.
          (a) Comply with and ensure compliance by all tenants and subtenants of
their respective properties with the requirements of all federal, state and
local laws, ordinances, rules, regulations or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect,
provide to the Bank all documentation in connection with such compliance that
the Bank may reasonably request, and defend, indemnify, and hold harmless the
Bank, its employees, agents, officers, and directors, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs, or
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of, or in any way related to, (i) the presence, disposal, release,
or

37



--------------------------------------------------------------------------------



 



threatened release of any Hazardous Materials on any property owned or occupied
by the Company or any Guarantor; (ii) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Materials; (iii) any lawsuit brought or threatened, settlement
reached, or government order relating to such Hazardous Materials, and/or
(iv) any violation of laws, orders, regulations, requirements, or demands of
government authorities, or any policies or requirements of the Bank of which the
Company has been notified, which are based upon or in any way related to such
Hazardous Materials including, without limitation, reasonable attorney fees and
consultant fees, investigation and laboratory fees, court costs, and litigation
expenses, except to the extent that any of the foregoing results from the gross
negligence or willful misconduct of the party seeking indemnification.
     (b) Execute and cause each Guarantor to execute any and all documentation
with respect to environmental matters as the Bank may reasonably request and
such documentation shall be in form and substance reasonably satisfactory to the
Bank.
     SECTION 6.14. Landlord Waiver. Use its best efforts to deliver to the Bank,
within ten (10) Business Days from the Closing Date, a landlord waiver with
respect to its premises located at 63 Oser Avenue, Hauppauge, New York, in a
form reasonably satisfactory to the Bank.
ARTICLE VII
NEGATIVE COVENANTS
     The Company covenants and agrees with the Bank that so long as any Loan
remains in effect or any of the principal of or interest on any Note or any
other Obligations hereunder shall be unpaid, they will not, and will not cause
or permit any Guarantor, directly or indirectly, to:
     SECTION 7.01. Liens. Incur, create, assume or suffer to exist any Lien on
any of their respective assets now or hereafter owned, other than:
          (a) Liens existing on the date hereof as set forth on Schedule II
attached hereto but not any renewals or extensions thereof;
          (b) deposits under workmen’s compensation, unemployment insurance and
social security laws;
          (c) Liens for taxes, assessments, fees or other governmental charges
or the claims of material men, mechanics, carriers, warehousemen, landlords and
other similar persons, the payment of which is not overdue or is being contested
in good faith by appropriate proceedings (provided that the Company or such
Guarantor has set aside on its books adequate reserves with respect thereto in
accordance with GAAP (if any are so required), consistently applied, and the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;
          (d) purchase money Liens for fixed or capital assets; provided, in
each case, (x) no Default or Event of Default shall have occurred and be
continuing or shall occur as a result of the grant of the proposed Lien, and
(y) such purchase money Lien does not exceed 100% of the purchase price and
encumbers only the property being acquired;

38



--------------------------------------------------------------------------------



 



          (e) Liens granted to the Bank and any of its Affiliates, including
renewals and extensions thereof; and
          (f) any attachment, judgment or similar Lien arising in connection
with any court or governmental proceeding, provided that the execution or other
enforcement of such Lien is effectively stayed within thirty (30) days and the
claims secured thereby are being contested in good faith by appropriate
proceedings.
     SECTION 7.02. Indebtedness. Incur, create, assume or suffer to exist or
otherwise become liable with respect to any Indebtedness, other than:
          (a) Indebtedness incurred prior to the date hereof as described in
Schedule III attached hereto but not including any renewals or extensions
thereof;
          (b) Indebtedness to the Bank and any of its Affiliates, including
renewals and extensions thereof;
          (c) Indebtedness for trade payables incurred in the ordinary course of
business provided such payables shall be paid or discharged when due;
          (d) taxes, assessments or other governmental charges or levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided, however, that adequate reserves with respect thereto are
maintained on the books of the Company or any Guarantor in accordance with
Generally Accepted Accounting Principles;
          (e) Indebtedness secured by purchase money liens as permitted under
Section 7.01(d); and
          (f) Subordinated Debt, to the extent permitted by Section 7.14 hereof.
     SECTION 7.03. Guaranties. Guarantee, endorse, become surety for, or
otherwise in any way become or be responsible for the Indebtedness or
obligations of any Person, whether by agreement to maintain working capital or
equity capital or otherwise maintain the net worth or solvency of any Person or
by agreement to purchase the Indebtedness of any other Person, or agreement for
the furnishing of funds, directly or indirectly, through the purchase of goods,
supplies or services for the purpose of discharging the Indebtedness of any
other Person or otherwise, or enter into or be a party to any contract for the
purchase of merchandise, materials, supplies or other property if such contract
provides that payment for such merchandise, materials, supplies or other
property shall be made regardless of whether delivery of such merchandise,
supplies or other property is ever made or tendered except:
          (a) guaranties executed prior to the date hereof as described on
Schedule IV attached hereto but not including any renewals or extension thereof;
          (b) endorsements of negotiable instruments for collection or deposit
in the ordinary course of business; and

39



--------------------------------------------------------------------------------



 



          (c) guaranties of any Indebtedness under this Agreement or any other
Indebtedness owing to the Bank or any of its Affiliates, including renewals and
extensions thereof.
     SECTION 7.04. Sale of Assets. Sell, assign, lease, transfer or otherwise
dispose of any of their now owned or hereafter acquired respective properties
and assets, whether or not pursuant to an order of a federal agency or
commission, except for (i) the sale, assignment, lease, transfer or other
disposition of inventory, each in the ordinary course of business, and (ii) the
sale or other disposition of properties or assets no longer used or useful in
the conduct of their respective businesses.
     SECTION 7.05. Sale of Notes. Sell, transfer, discount or otherwise dispose
of notes, accounts receivable or other obligations owing to the Company or any
Guarantor, with or without recourse, except for collection in the ordinary
course of business.
     SECTION 7.06. Loans and Investments. Make or commit to make any advance,
loan, extension of credit, or capital contribution to or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person, provided (i) the Company
or any Guarantor may consummate a Permitted Acquisition and may invest in
Permitted Investments, (ii) the Company may make investments, loans and advances
to the Guarantors and (iii) a Guarantor may make investments, loans and advances
to the Company or another Guarantor.
     SECTION 7.07. Nature of Business. Change or alter the nature of its
business, in any material respect, from the nature of the business engaged in by
it on the date hereof.
     SECTION 7.08. Sale and Leaseback. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, if at the time of such sale or disposition it intends to
lease or otherwise acquire the right to use or possess (except by purchase) such
property or like property for a substantially similar purpose.
     SECTION 7.09. Federal Reserve Regulations. Permit any Loan or the proceeds
of any Loan to be used for any purpose which violates or is inconsistent with
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
     SECTION 7.10. Accounting Policies and Procedures; Tax Status. Permit any
change in the accounting policies and procedures the Company or any Guarantor,
including a change in fiscal year, without the prior written consent of the
Bank; provided, however, that any policy or procedure required to be changed by
the FASB (or other board or committee of the FASB in order to comply with
Generally Accepted Accounting Principles) may be so changed.
     SECTION 7.11. Hazardous Materials. Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
material compliance with all applicable federal, state and local laws or
regulations, or cause or permit, as a result of any intentional or negligent act
or omission on the part of the Company, any Guarantor or any tenant or
subtenant, a release of Hazardous Materials in violation of applicable law or
regulation onto such property

40



--------------------------------------------------------------------------------



 



or asset or onto any other property, in a manner that could reasonably be
expected to lead to the imposition on the Company, such Guarantor or such
property or asset of any liability or lien of any nature whatsoever under any
Environmental Law.
     SECTION 7.12. Limitations on Fundamental Changes. Merge or consolidate
with, or sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now or hereafter acquired) to any Person, or acquire all or substantially all of
the assets or the business of any Person or liquidate, wind up or dissolve or
suffer any liquidation or dissolution, provided that, (a) the Company may
consummate a Permitted Acquisition and (b) so long as no Event of Default has
occurred and is then continuing and the Company has provided prior written
notice to the Bank, any Subsidiary of the Company may merge with (i) the
Company, provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries of the Company, provided that a
Guarantor may only merge with and into another Guarantor.
     SECTION 7.13. Financial Covenants.
          (a) Minimum Debt Service Coverage Ratio. Permit the Consolidated Debt
Service Coverage Ratio to be less than 1.50:1.00, determined quarterly with
respect to the most recently concluded four fiscal quarters for which financial
statements have been delivered pursuant to Article VI hereof.
          (b) Minimum Consolidated Liquidity Ratio. Permit the Consolidated
Liquidity Ratio to be less than 1.00:1.00, at any time.
          (c) Minimum Consolidated Capital Base. Permit the Consolidated Capital
Base of the Company and its Subsidiaries to be less than an amount equal to (i)
$100,000,000 plus (ii) 75% of the Consolidated Net Income of the Company and its
Subsidiaries plus (iii) 75% of the net proceeds received from any Subordinated
Debt or any Equity Issuance, all for the period commencing January 1, 2009 and
ending on the date of calculation.
          (d) Maximum Consolidated Leverage Ratio: Permit the Consolidated
Leverage Ratio to be more than 1.00:1.00, at any time.
          (e) Consolidated Unrestricted Cash. Maintain in deposit accounts with
the Bank or any Affiliate of the Bank, Consolidated Unrestricted Cash in an
amount less than the sum of $15,000,000.
     SECTION 7.14. Subordinated Debt. Directly or indirectly prepay, defease,
purchase, redeem, or otherwise acquire any Subordinated Debt, without the prior
written consent of the Bank.
     SECTION 7.15. Dividends. Declare any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of stock of the Company or any Guarantor, whether now or hereafter
outstanding, other than non-cash dividends, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash, securities or
property or in obligations of the Company or any Guarantor or in any combination
thereof, or

41



--------------------------------------------------------------------------------



 



permit any Affiliate to make any payment on account of, or purchase or otherwise
acquire, any shares of any class of the stock of the Company or any Guarantor
from any Person.
     SECTION 7.16. Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of the Company’s or any of the
Guarantor’s business and upon fair and reasonable terms no less favorable to the
Company or such Guarantor than they would obtain in a comparable arms-length
transaction with a Person not an Affiliate.
     SECTION 7.17. Impairment of Security Interest. Take or omit to take any
action which might or would have the result of effecting or impairing the
security interest in any property subject to a security interest in favor of the
Bank and neither the Company nor any Guarantor shall grant to any person any
interest whatsoever in any property subject to a security interest in favor of
the Bank.
     SECTION 7.18. Negative Pledge. Permit any lien, mortgage, security interest
or encumbrance to exist upon any of the Company’s or any Guarantor’s real
property, including, without limitation, their respective real property located
in Hauppauge, New York and Laurel, Maryland.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.01. Events of Default. In the case of the happening of any of the
following events (each an “Event of Default”):
          (a) failure by the Company to pay:
          (i) the principal of any Loan or any reimbursement obligations with
respect to a drawing under any Letter of Credit as and when due and payable; or
          (ii) interest on any Loan and any fees or other amounts payable under
this Agreement and any other Loan Document, as and when due and payable, and
such failure to pay shall continue for two (2) Business Days;
          (b) default shall be made in the due observance or performance of any
covenant, condition or agreement of the Company or any Guarantor to be performed
          (i) pursuant to Article 6 of this Agreement (other than Section 6.03,
Section 6.04, Section 6.06, Section 6.10 and Section 6.13 hereof) and, in the
case of this sub clause (i) only, such default shall continue unremedied for a
period of ten (10) consecutive days or
          (ii) pursuant to any other provision of this Agreement or any other
Loan Document that is not specifically addressed in Sections 8.01(a), (b)(i),
(c) or (d) hereof;
          (c) any representation or warranty made or deemed made in this
Agreement or

42



--------------------------------------------------------------------------------



 



any other Loan Document shall prove to be false or misleading in any material
respect when made or given or when deemed made or given pursuant to the terms
hereof;
          (d) any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or any other Loan Document or the
borrowings hereunder, shall prove to be false or misleading in any material
respect when made or given or when deemed made or given pursuant to the terms
hereof;
          (e) (i) default in the performance or compliance in respect of any
agreement or condition relating to (x) any other Indebtedness of the Company or
any Guarantor in excess of $150,000 (other than as described in clause
(y) below), individually or in the aggregate, if the effect of such default is
to accelerate the maturity of such Indebtedness or to permit the holder or
obligee thereof (or a trustee on behalf of such holder or obligee) to cause such
Indebtedness to become due prior to the stated maturity thereof or (y) any
Indebtedness of the Company or any Guarantor owing to the Bank or any Bank
Affiliate (other than the Notes) or (ii) any Indebtedness in excess of $150,000,
individually or in the aggregate, shall not be paid when due (beyond any
applicable grace period and subject to Section 6.02 hereof);
          (f) the Company or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the employment of a receiver, trustee, custodian,
sequestrator or similar official for the Company or any Guarantor or for a
substantial part of its property; (iv) file an answer admitting the material
allegations of a petition filed against it in such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take corporate action for
the purpose of effecting any of the foregoing, (vii) become unable or admit in
writing its inability or fail generally to pay its debts as they become due or
(viii) take corporate action for the purpose of effecting any of the foregoing;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Guarantor or of a substantial part of their
respective property, under Title 11 of the United States Code or any other
federal or state bankruptcy insolvency or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator or similar official for the Company
or any Guarantor or for a substantial part of their property, or (iii) the
winding-up or liquidation of the Company or any Guarantor and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall continue unstayed and in effect for 60
days;
          (h) One or more orders, judgments or decrees for the payment of money
in excess of $150,000 in the aggregate shall be rendered against the Company or
any Guarantor and the same shall not have been paid in accordance with such
judgment, order or decree and either (i) an enforcement proceeding shall have
been commenced by any creditor upon such judgment, order or decree, or (ii)
there shall have been a period of thirty (30) days during which a stay of
enforcement of such judgment order or decree, by reason of pending appeal or
otherwise, was not in effect;

43



--------------------------------------------------------------------------------



 



          (i) any Plan shall fail to maintain the minimum funding standard
required for any Plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code, any Plan is, shall have been terminated or the subject of termination
proceedings under ERISA, any Plan shall have an Unfunded Current Liability, a
Reportable Event shall have occurred with respect to a Plan or the Company, any
Guarantor, or any ERISA Affiliate shall have incurred a liability to or on
account of a Plan under Section 515, 4062, 4063, 4063, 4201 or 4204 of ERISA,
and there shall result from any such event or events the imposition of a lien
upon the assets of the Company or any Guarantor, the granting of a security
interest, or a liability to the PBGC or a Plan or a trustee appointed under
ERISA or a penalty under Section 4971 of the Code;
          (j) any provision of any Loan Document shall for any reason cease to
be in full force and effect in accordance with its terms or the Company, or any
Guarantor shall so assert in writing or any of the Liens purported to be granted
pursuant to any Security Document shall fail or cease for any reason to be
legal, valid and enforceable liens on the collateral purported to be covered
thereby or shall fail or cease to have the priority purported to be created
thereby;
          (k) a Change of Control shall occur; or
          (l) the Company or any Guarantor shall default in the punctual payment
of any sum payable with respect to, or in the observance or performance of any
of the terms and conditions of, any agreement between such Person and the Bank
or any of its Affiliates (other than with respect to this Agreement and any
other Loan Document) beyond any applicable grace period referred to therein or
subject to the express waiver thereof by the Bank;
then, at any time thereafter during the continuance of any such event, the Bank
may, without notice to the Company or any Guarantor, (i) terminate the
Commitments and the Loans and declare the Notes, both as to principal and
interest, to be forthwith due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the Notes to the contrary notwithstanding; provided,
however, that if an event specified in Section 8.01(f) and (g) shall have
occurred, the Loans shall automatically terminate and the Notes shall be
immediately due and payable; and (ii) exercise any or all of the rights and
remedies afforded to the Bank by the Uniform Commercial Code or otherwise
possessed by the Bank. With respect to all Letters of Credit that shall not have
expired or presentment for honor shall not have occurred, the Company shall
provide the Bank with Cash Collateral in an amount equal to the aggregate
undrawn amount of such Letters of Credit. Such Cash Collateral shall be used to
reimburse the Bank for drawings under Letters of Credit for which the Bank has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company at such time or, if
the maturity of the Loans has been accelerated, be applied to satisfy other
Obligations, with any amount remaining after such satisfactions to be returned
to the Company or paid to such other party as may legally be entitled to the
same.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.01. Notices. Any notice shall be in writing and shall be
conclusively deemed to have been received by a party hereto and to be effective
on the day on which

44



--------------------------------------------------------------------------------



 



delivered to such party at the address set forth below, or, in the case of
telecopy notice, when acknowledged as received, or if sent by registered or
certified mail, on the third Business Day after the day on which mailed in the
United States, addressed to such party at said address:
          (a)      if to the Bank, at
Citibank, N.A.
730 Veterans Memorial Highway
Hauppauge, New York 11788
Attention: Relationship Officer –Globecomm Systems Inc.
Telecopy: (631) 265-4888
With copies to:
Farrell Fritz, P.C.
1320 RexCorp Plaza
Uniondale, New York 11556-1320
Attention: Robert C. Creighton
Telecopy: (516) 227-0777
          (b)      if to the Company, at
Globecomm Systems Inc.
45 Oser Avenue
Hauppauge, New York 11788
Attention: Chief Financial Officer
Telecopy: (631) 951-3241
With copies to:
Goldman & Associates, LLP
666 Old Country Road
Garden City, New York 11530
Attention: Ronald G. Goldman, Esq. 
Telecopy: (516) 228-8349
- and -

  (c)   as to each such party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 9.01.

     SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made herein and in the other Loan Documents and
in the certificates delivered pursuant hereto or thereto shall survive the
making by the Bank of the Loans herein contemplated and the execution and
delivery to the Bank of the Notes evidencing the Loans and shall continue in
full force and effect so long as any Note is outstanding and unpaid. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to

45



--------------------------------------------------------------------------------



 



include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Company and the Guarantors which are
contained in this Agreement shall bind and inure to the benefit of the
respective successors and assigns of the Bank. The Company may not assign or
transfer any of its interest under this Agreement, the Notes or any other Loan
Document without the prior written consent of the Bank.
     SECTION 9.03. Expenses of the Bank. The Company agrees (i) to indemnify,
defend and hold harmless the Bank and its officers, directors, employees,
agents, advisors and affiliates (each, an “indemnified person”) from and against
any and all losses, claims, damages, liabilities or judgments to which any such
indemnified person may be subject and arising out of or in connection with the
Loan Documents, the financings contemplated hereby, the use of any proceeds of
such financings or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
of such indemnified persons is a party thereto, and to reimburse each of such
indemnified persons upon demand for any expenses, including reasonable legal
fees, incurred in connection with the investigation or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities, judgments or related
expenses to the extent arising from the willful misconduct or gross negligence
of such indemnified person; and (ii) to reimburse the Bank from time to time,
upon demand, all out-of-pocket expenses (including reasonable expenses of its
due diligence investigation, along with disbursements and reasonable fees of
counsel and the allocated costs of internal counsel) incurred in connection with
the financings contemplated under this Agreement, the preparation, execution and
delivery of this Agreement and the other Loan Documents, any amendments and
waivers hereof or thereof, the security arrangements contemplated thereby and
the enforcement thereof. The provisions of this Section 9.03 shall survive
termination of this Agreement.
     SECTION 9.04. No Waiver of Rights by the Bank. Neither any failure nor any
delay on the part of the Bank in exercising any right, power or privilege
hereunder or under the Notes or any other Loan Document shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any other right, power or privilege.
     SECTION 9.05. Applicable Law. THIS AGREEMENT AND THE NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
     SECTION 9.06. Submission to Jurisdiction; Jury Waiver. THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU AND COUNTY OF SUFFOLK IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS

46



--------------------------------------------------------------------------------



 



IMPROPER, OR THAT THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN WHERE THE SUBJECT MATTER
THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY AGREES NOT TO (i) SEEK AND HEREBY WAIVES THE RIGHT
TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION
OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH
JUDGMENT AND (ii) ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING
UNLESS SUCH COUNTERCLAIM CONSTITUTES A COMPULSORY OR MANDATORY COUNTERCLAIM
UNDER APPLICABLE RULES OF CIVIL PROCEDURE. THE COMPANY AGREES THAT SERVICE OF
PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR
NOTICES SET FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW
YORK. EACH PARTY HERETO WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT.
     SECTION 9.07. Extension of Maturity. Except as otherwise expressly provided
herein, whenever a payment to be made hereunder shall fall due and payable on
any day other than a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall be included in
computing interest.
     SECTION 9.08. Modification of Agreement. No modification, amendment or
waiver of any provision of this Agreement, any Note or any other Loan Document,
nor consent to any departure by the Company or any Guarantor therefrom shall in
any event be effective unless the same shall be in writing and signed by the
Bank and the Company or such Guarantor, as the case may be, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice to or demand on the Company in any case shall entitle
the Company to any other or further notice or demand in the same, similar or
other circumstance unless required by the terms of this Agreement.
     SECTION 9.09. Severability. In case any one or more of the provisions
contained in this Agreement, any Note or in any other Loan Document should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.
     SECTION 9.10. Sale of Participations, Assignments. The Bank reserves the
right to sell participations in or to sell and assign its rights, duties or
obligations with respect to the Loans to such banks, lending institutions or
other parties as it may choose and without the consent of the Company, provided
that the Bank shall notify the Company promptly following such participation or
assignment. The Bank may furnish any information concerning the Company or any
Guarantor in its possession from time to time to any assignee or participant (or
proposed assignee or participant), provided that the Bank shall notify any such
assignee or participant (or proposed assignee or participant) in connection with
any contemplated participation in, or assignment of, the Loans, that such
information may be confidential and that such transferee or participant shall
treat such information as such and otherwise comply with Section 9.18 below.

47



--------------------------------------------------------------------------------



 



     SECTION 9.11. Reinstatement; Certain Payments. If claim is ever made upon
the Bank for repayment or recovery of any amount or amounts received by the Bank
in payment or on account of any of the Obligations under this Agreement, the
Bank shall give prompt notice of such claim to the Company, and if the Bank
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over the Bank or any of
its property, or (ii) any settlement or compromise of any such claim effected by
the Bank with any such claimant, then and in such event the Company agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
the Company notwithstanding the cancellation of any Note or other instrument
evidencing the Obligations under this Agreement or the termination of this
Agreement, and the Company shall be and remain liable to the Bank hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Bank.
     SECTION 9.12. Right of Setoff. If an Event of Default shall have occurred
and be continuing, the Bank and each other Affiliate of the Bank are each hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Bank to or for the credit or the account of the Company
against any and all the Obligations. The rights of the Bank under this
Section 9.12 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Bank may have.
     SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument.
     SECTION 9.14. Headings. Section headings used herein are for convenience of
reference only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.
     SECTION 9.15. Construction. This Agreement is the result of negotiations
between, and has been reviewed by, the Company and the Bank and their respective
counsel. Accordingly, this Agreement shall be deemed to be the product of each
party hereto, and no ambiguity shall be construed in favor of or against either
the Company or the Bank.
     SECTION 9.16. USA PATRIOT Act. The Bank hereby notifies the Company that
pursuant to the requirements of USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow the Bank to identify the Company in accordance with the Act.
     SECTION 9.17. TerminationSECTION 9.18. . The obligations of the Company
hereunder shall terminate and be released upon the indefeasible payment in full
of the Obligations, provided that the provisions of Sections 3.07, 3.08, 3.09,
9.03 and 9.11 shall survive and remain in full force and effect regardless of
the repayment of the Loans or the termination of this Agreement or any provision
hereof.
     SECTION 9.18. Confidentiality. The Bank agrees to keep confidential all
non-public information, materials and documents furnished by the Company, the
Guarantors and their respective Subsidiaries to the Bank pursuant to this
Agreement, provided that, in the case of

48



--------------------------------------------------------------------------------



 



information received from the Company, a Guarantor or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential (the “Confidential Information”). Notwithstanding the foregoing,
the Bank shall be permitted to disclose Confidential Information (a) to its
Affiliates and to such of its and its Affiliate’s officers, directors,
employees, agents, representatives and professional advisors in any of the
transactions contemplated by, or the administration of, this Agreement; (b) to
the extent required by applicable laws and regulations or by any subpoena or
similar legal process, or requested by any governmental agency or authority;
(c) to the extent such Confidential Information (i) becomes publicly available
other than as a result of a breach of this Section 9.18 by the disclosing party,
or (ii) becomes available to the Bank on a non-confidential basis from a source
other than the Company, the Guarantor or their respective Subsidiaries which to
the Bank’s knowledge is not prohibited from disclosing such Confidential
Information to the Bank by a contractual or other legal obligation; (d) to the
extent the Company, the Guarantors or any of their respective Subsidiaries shall
have consented to such disclosure in writing; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, or (f) to any prospective
transferee or participant in connection with any contemplated transfer of this
Agreement and the Notes or any interest therein provided such transferee or
participant agrees to treat the Confidential Information in a manner consistent
with this Section 9.18. Nothing herein shall prohibit the disclosure of
Confidential Information in connection with any litigation or where such
disclosure is pursuant to applicable laws, regulations, court order or similar
legal process; provided, however, in the event that the Bank is requested or
required by law to disclose any of the Confidential Information, the Bank shall
provide the Company with written notice, unless notice is prohibited by law, of
any such request or requirement so that the Company may seek a protective order
or other appropriate remedy; provided that no such notification shall be
required in respect of any disclosure to regulatory authorities having
jurisdiction over such party.
[signature page follows]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to
be duly executed by their duly authorized officers, as of the day and year first
above written.

              GLOBECOMM SYSTEMS INC.
 
       
 
  By:   /s/ Andrew C. Melfi 
 
       
 
  Name:   Andrew C. Melfi
 
  Title:   Chief Financial Officer
 
            CITIBANK, N.A.
 
       
 
  By:   /s/ Stuart N. Berman 
 
       
 
  Name:   Stuart N. Berman
 
  Title:   Vice President

50



--------------------------------------------------------------------------------



 



SCHEDULES TO THE CREDIT AGREEMENT
Schedule I (Subsidiaries and Affiliates)
 
Globecomm Network Services Corp., Delaware corporation, 100% owned by Globecomm
Systems Inc.
GSI Properties Corp., New York corporation, 100% owned by Globecomm Systems Inc.
Globecomm Services Maryland LLC, Delaware limited liability company, 100% owned
by Globecomm Systems Inc.
Turbo Logic Associates LLC, Delaware limited liability company, 100% owned by
Globecomm Services Maryland LLC
Cachendo LLC, Delaware limited liability company, 100% owned by Globecomm
Systems Inc.
B.V. Mach 6, a Netherlands B.V., 100% owned by Globecomm Systems Inc.
  Schedule II (Liens existing on the date hereof)  
     Other than for liens to Citibank, none
 Schedule III (Indebtedness incurred prior to the date hereof)
     Other than for indebtedness to Citibank, none
 Schedule IV (guaranties executed prior to the date hereof)
     Other than for guaranties to Citibank, none
 Schedule V (Existing Letters of Credit)
     (see excel spreadsheet attached)
Schedule VI (defaults with respect to any judgment, writ, injunction, decree,
rule or regulation of any Governmental Authority)
     None.

 